Exhibit 10.4
EXECUTION COPY
     
 
PURCHASE AGREEMENT
among
RESIDENTIAL CAPITAL, LLC,
DOA HOLDING PROPERTIES, LLC,
DOA PROPERTIES IIIB (KB MODELS), LLC
and
MHPOOL HOLDINGS LLC
Dated as of September 30, 2008
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS AND TERMS
    4  
Section 1.1 Certain Definitions
    4  
Section 1.2 Other Terms
    7  
Section 1.3 Other Definitional Provisions
    8  
ARTICLE II PURCHASE AND SALE OF INTERESTS
    9  
Section 2.1 Sale of Interests
    9  
Section 2.2 Assumed Liabilities; Retained Liabilities; Cancellation of GMAC MHF
Note
    9  
Section 2.3 Purchase Price
    9  
Section 2.4 Adjustments to the Firm Bid Price
    10  
Section 2.5 Closing
    12  
Section 2.6 Deliveries by Seller
    12  
Section 2.7 Deliveries by Buyer
    13  
Section 2.8 Closing Costs
    14  
ARTICLE III REPRESENTATIONS AND WARRANTIES
    14  
Section 3.1 Representations and Warranties of ResCap and Seller
    14  
Section 3.2 Representations and Warranties of Buyer
    17  
ARTICLE IV COVENANTS
    18  
Section 4.1 Commercially Reasonable Efforts
    18  
Section 4.2 Additional Covenants
    19  
Section 4.3 Servicing and Asset Management
    19  
Section 4.4 Excluded Asset Sales
    19  
Section 4.5 Tax Matters
    20  
Section 4.6 Further Assurances
    21  
ARTICLE V CONDITIONS TO CLOSING
    21  
Section 5.1 Conditions to the Obligations of each of the Parties
    21  
Section 5.2 Conditions to the Obligations of ResCap and Seller
    22  
Section 5.3 Conditions to the Obligations of Buyer
    22  
ARTICLE VI TERMINATION
    23  
Section 6.1 Termination
    23  
Section 6.2 Effect of Termination
    23  
ARTICLE VII INDEMNIFICATION
    23  
Section 7.1 Survival of Representations, Warranties and Covenants
    23  
Section 7.2 Indemnification
    23  
Section 7.3 Notice of Claim; Defense
    24  
Section 7.4 Limitations on Indemnification
    26  
ARTICLE VIII MISCELLANEOUS
    28  
Section 8.1 Notices
    28  
Section 8.2 Amendment; Waiver
    29  
Section 8.3 No Assignment or Benefit to Third Parties
    29  
Section 8.4 Entire Agreement
    29  
Section 8.5 Fulfillment of Obligations
    29  
Section 8.6 Expenses
    30  

 



--------------------------------------------------------------------------------



 



         
Section 8.7 Governing Law; Submission to Jurisdiction; Selection of Forum;
Waiver of Trial by Jury
    30  
Section 8.8 Counterparts
    30  
Section 8.9 Headings
    30  
Section 8.10 Severability
    30  
Section 8.11 Commitment Regarding Actions of Controlled Affiliates
    31  
Section 8.12 Specific Performance
    31  

EXHIBITS

     
Exhibit A-1
  Pool 1 Assets
Exhibit A-2
  Pool 2 Assets
Exhibit B
  Excluded Assets
Exhibit C
  Buyer’s Valuation of Assets
Exhibit D
  Calculation of Proration Amount
Exhibit E
  Servicing Agreement
Exhibit F
  Limited Assignment and Assumption Agreement
Exhibit G
  Form of Mutual Release
Exhibit H
  Form of Purchase and Sale Contract and Deed

ii



--------------------------------------------------------------------------------



 



Exhibit E
PURCHASE AGREEMENT
     This PURCHASE AGREEMENT is dated as of September 30, 2008, among
Residential Capital, LLC, a Delaware limited liability company (“ResCap”), DOA
Holding Properties, LLC, a Delaware limited liability company and indirect
wholly-owned subsidiary of ResCap (“Seller”), DOA Properties IIIB (KB Models),
LLC, a Delaware limited liability company and direct wholly-owned subsidiary of
Seller (“Subsidiary”) and MHPool Holdings LLC, a Delaware limited liability
company (“Buyer”). Each of ResCap, Seller, Subsidiary and Buyer are referred to
herein as a “Party” and, collectively, as the “Parties”.
RECITALS:
     WHEREAS, as of June 30, 2008, Subsidiary was the owner of all of the assets
identified in Exhibit A-1 hereto (collectively, the “Pool 1 Assets” or “Pool
1”), as to which Cerberus Capital Management, L.P. submitted a firm bid on
July 25, 2008 (the “Bid Letter”);
     WHEREAS, as of June 30, 2008, DOA Properties III (Models), LLC, a Delaware
limited liability company and an Affiliate of Subsidiary (“DOA Affiliate”), was
the owner of all of the assets identified in Exhibit A-2 hereto (collectively,
the “Pool 2 Assets” or “Pool 2”, and, together with the Pool 1 Assets, the
“Assets” or the “Pools”), as to which Cerberus Capital Management, L.P. also
submitted the Bid Letter;
     WHEREAS, DOA Affiliate has conveyed title to the Pool 2 Assets (other than
the Excluded Assets, as defined below) to Subsidiary;
     WHEREAS, during the period from June 30, 2008 to the date hereof,
Subsidiary or (prior to the conveyance of the Pool 2 Assets to Subsidiary) DOA
Affiliate, as the case may be, has entered into a definitive agreement to sell,
or has otherwise sold, to a third party a portion of the Assets, a list of which
is set forth on Exhibit B hereto (the “Excluded Assets”); and
     WHEREAS, Seller desires to sell, and Buyer desires to purchase, all of the
Assets other than the Excluded Assets (the “Subject Assets”), through a sale and
purchase of all of the membership interests of Subsidiary (the “Interests”), as
contemplated by the Bid Letter, on the terms and subject to the conditions set
forth herein.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and undertakings contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto, intending to be legally bound,
agree as follows:
ARTICLE I
DEFINITIONS AND TERMS
     Section 1.1 Certain Definitions. As used in this Agreement, the following
terms have the meanings set forth below:
     “Additional Proceeds Amount” means the aggregate amount of proceeds or
other payments received by ResCap or any of its Affiliates in respect of the
Subject Assets in respect of the period between 11:59 p.m. (New York City Time)
on the Cut-Off Date and 12:01 a.m. (New York City Time) on the Closing Date,
including all payments due after the Cut-Off Date but received on or prior to
11:59 p.m. (New York City Time) on the Cut-Off Date.
     “Adjustment Amount” means $18,949,822, which represents the total value
ascribed to the Excluded Assets by Buyer as set forth on Exhibit C hereto.
     “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.
     “Agreement” means this Purchase Agreement, as the same may be amended or
supplemented from time to time in accordance with the terms hereof.
     “Ancillary Transfer Documents” means those instruments of transfer,
assumptions, filings or documents required to be executed and delivered by
Seller or Buyer to effect the sale and transfer of the Interests to Buyer
pursuant to this Agreement.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which banks in New York City are authorized or obligated by Law or executive
order to close.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended through the Closing.
     “Claims” means any and all actions, suits, petitions, appeals, demands,
demand letters, claims, notices asserting any right to indemnification, liens,
notices of noncompliance or violation, investigations, proceedings, consent
orders or consent agreements.
     “Community” means the residential project in which a Model Home is located.

 



--------------------------------------------------------------------------------



 



     “Contract” means any contract, undertaking, commitment, lease, mortgage,
indenture, arrangement, plan or other legally binding agreement or
understanding.
     “Cut-Off Date” means June 30, 2008.
     “Encumbrance” means any lien, pledge, charge, claim, encumbrance,
restriction, community property interest, security interest, option, mortgage,
easement, right of first offer, right of first refusal or claim of any kind and
character.
     “Environment” means surface waters, ground waters, soil, subsurface strata
and ambient air.
     “Environmental Laws” means all Laws, now or hereafter in effect and as
amended, and any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent decree or judgment, relating to
the Environment, health, safety, natural resources or Hazardous Materials,
including CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §§ 6901 et seq.;
the Clean Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act, 15 U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.;
the Safe Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Atomic Energy Act,
42 U.S.C. §§ 2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide
Act, 7 U.S.C. §§ 136 et seq.; and the Federal Food, Drug and Cosmetic Act, 21
U.S.C. §§ 301 et seq.
     “Governmental Entity” means any federal, state or local court,
administrative body or other governmental or quasi-governmental entity with
competent jurisdiction.
     “Guaranty” means the Guaranty, effective as of June 5, 2006, made by
Residential Funding Corporation (“RFC”) in favor of the Builder (as defined in
the Pool 1 MSRA) in connection with the Pool 1 MSRA.
     “Hazardous Materials” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a toxic pollutant, toxic or hazardous
substance, extremely hazardous substance or chemical, hazardous material,
hazardous waste or biohazardous or infectious waste under applicable
Environmental Laws; (b) petroleum, petroleum-based or petroleum-derived
products; (c) any substance exhibiting a hazardous waste characteristic
including but not limited to corrosivity, ignitibility, toxicity or reactivity
as well as any radioactive or explosive materials; (d) any substance containing
50 parts per million or more of polychlorinated biphenyls or asbestos that is
friable or damaged; and (e) any other wastes, materials, chemicals or substances
regulated pursuant to any Environmental Law.
     “Law” means any law, statute, ordinance, rule, regulation, code, order,
judgment, injunction or decree enacted, issued, promulgated, enforced or entered
by a Governmental Entity or self-regulatory organization.
     “Liabilities” means any and all debts, liabilities, commitments and
obligations of any kind, whether fixed, contingent or absolute, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, asserted or not
asserted, known or unknown, determined, determinable or

 



--------------------------------------------------------------------------------



 



otherwise, whenever or however arising (including, whether arising out of any
contract or tort based on negligence or strict liability) and whether or not the
same would be required by GAAP to be reflected in financial statements or
disclosed in the notes thereto.
     “Limited Assignment and Assumption Agreement” means that certain Limited
Assignment and Assumption Agreement to be entered into at Closing by RFC, DOA
Holdings NoteCo, LLC, KB One, LLC and Buyer in the form annexed hereto as
attached hereto as Exhibit F.
     “MSRA” means each of the Pool 1 MSRA and Pool 2 MSRA.
     “Mutual Release” means that certain mutual release to be entered into at
Closing by ResCap, on behalf of itself and each of its controlled Affiliates
(other than Subsidiary), on the one hand, and Subsidiary, on the other hand, in
the form annexed hereto as Exhibit G.
     “Note” means the Amended and Restated Note, dated June 5, 2006, issued by
KBOne, LLC to KB Home, in connection with the Pool 1 MSRA.
     “Permitted Encumbrances” means (i) liens for real property taxes and
government improvement assessments not yet due and payable; (ii) covenants,
easements, agreements, restrictions and rights of record approved by Buyer that
do not materially and adversely affect the insurability or marketability of
title to the Subject Asset or prohibit or interfere with the use of the Subject
Asset as a single family residential dwelling; (iii) the standard title
insurance policy exceptions for the jurisdiction to the extent customarily
acceptable to buyers of residential property; and (iv) any defects or other
matters affecting title that will be irrevocably extinguished by Seller or
Subsidiary prior to the Closing.
     “Person” means an individual, a corporation, a partnership, an association,
a limited liability company, a Governmental Entity, a trust or other entity or
organization.
     “Pool 1 MSRA” means the Second Amended and Restated Master Sale and Rental
Agreement, dated as of June 5, 2006, by and between Subsidiary, as successor in
interest to KB One, LLC and KB Home, as further amended or modified to date.
     “Pool 2 MSRA” means the Second Amended and Restated Master Sale and Rental
Agreement, dated as of September 10, 2004, by and among Subsidiary, as successor
in interest to GMAC Model Home Finance, Inc., Dominion Homes, Inc. and Dominion
Homes of Kentucky, Ltd., as further amended or modified to date.
     “Proration Amount” means the amount determined in accordance with
Exhibit D.
     “Reference Rate” means the rate per annum equal to the “Prime Rate” for the
United States as published in The Wall Street Journal, Eastern Edition.
     “Release” means disposing, discharging, injecting, spilling, leaking,
leaching, dumping, emitting, escaping, emptying, seeping, placing and the like
into or upon any land or water or air or otherwise entering into the
Environment.

 



--------------------------------------------------------------------------------



 



     “ResCap Disclosure Letters” means the disclosure letters delivered by
Seller to Buyer prior to the execution and delivery of this Agreement relating
to Pool 1 and Pool 2, respectively.
     “ResCap’s Knowledge” means the actual knowledge of those persons identified
in Section 1.1 of the ResCap Disclosure Letters.
     “Subject Assets” means the Assets other than the Excluded Assets.
     “Tax Returns” means all reports, returns, declarations, statements or other
information filed, supplied or required to be filed or supplied to any
Governmental Entity in connection with Taxes.
     “Taxes” means all taxes, charges, fees, levies or other similar assessments
or liabilities, including without limitation income, gross receipts, ad valorem,
premium, value-added, excise, real property, personal property, sales, use,
services, withholding, employment, payroll and franchise taxes imposed by the
United States or any state, local or foreign government, or any agency thereof,
or other political subdivision of the United States or any such government, and
any interest, fines, penalties, assessments or additions to tax resulting from,
attributable to, or incurred in connection with any Tax or any contest or
dispute thereof and any interest in respect of such amounts.
     “Transaction Documents” means, collectively, this Agreement, the Limited
Assignment and Assumption Agreement, the Ancillary Transfer Documents, the
Mutual Release and the Servicing Agreement.
     Section 1.2 Other Terms. The following capitalized terms are defined in the
following Sections of this Agreement:

Term   Section Assumed Liabilities   2.2(a) Bid Letter   RECITALS Buyer  
PREAMBLE Buyer Indemnified Party   7.2(a) Cap   7.4(c) Chosen Courts   8.7 Claim
Notice   7.3(a) Closing   0 Closing Date   0 Code   2.6(f) Deductible   7.4(b)
Estimated Additional Proceeds Amount   2.4(a) Estimated Adjustments   2.4(a)
Estimated Proration Amount   2.4(a) Estimated Purchase Price   2.3(a) Excluded
Assets   RECITALS Final Additional Proceeds Amount   2.4(d)

 



--------------------------------------------------------------------------------



 



Term   Section Final Proration Amount   2.4(d) Firm Bid Price   2.3(a) GMAC MHF
Note   2.2(c) Indemnified Party   7.3(a) Indemnifying Party   7.3(a) Independent
Accounting Firm   2.4(e) Losses   7.2(a) Model Homes   3.1(e)(ii) Notice of
Dispute   2.4(d) Outside Date   6.1(b) Owner   2.6(f) Party   PREAMBLE Pool  
RECITALS Post-Closing Statement   2.4(c) Proceeding   7.3(a) Required Seller
Consents   3.1(c) ResCap   PREAMBLE ResCap Indemnified Party   7.2(b) Retained
Liabilities   2.2(b) Sale   2.1 Seller   PREAMBLE Seller’s Certificate   2.4(a)
Servicing Agreement   4.3 Subsidiary   PREAMBLE Subject Asset   RECITALS
Third-Party Claim   7.3(a) Transfer Taxes   2.8

     Section 1.3 Other Definitional Provisions. Unless the express context
otherwise requires:
          (a) the words “hereof”, “herein”, and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;
          (b) the terms defined in the singular have a comparable meaning when
used in the plural, and vice versa;
          (c) the terms “Dollars” and “$” mean United States Dollars;
          (d) references herein to a specific Section, Subsection or Exhibit
shall refer, respectively, to Sections, Subsections or Exhibits of this
Agreement;
          (e) wherever the word “include,” “includes,” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “without
limitation;” and

 



--------------------------------------------------------------------------------



 



          (f) references herein to any gender includes each other gender.
ARTICLE II
PURCHASE AND SALE OF INTERESTS
     Section 2.1 Sale of Interests. On the terms and subject to the conditions
set forth herein, at the Closing, Seller shall sell, convey, transfer, assign
and deliver to Buyer, and Buyer shall purchase from Seller, all of the right,
title and interest of Seller in and to the Interests, free and clear of all
Encumbrances (the “Sale”).
     Section 2.2 Assumed Liabilities; Retained Liabilities; Cancellation of GMAC
MHF Note.
          (a) On the terms and subject to the conditions set forth herein and in
the Limited Assignment and Assumption Agreement (to the extent applicable), at
the Closing, Subsidiary shall assume or retain, as applicable, perform and
discharge when due (i) all Liabilities in respect of the Pool 1 MSRA and the
Note allocated to Subsidiary pursuant to the Limited Assignment and Assumption
Agreement, (ii) all Liabilities in respect of the Pool 2 MSRA (but only to the
extent of the obligations thereunder arising from and after the Closing Date as
a result of post-Closing ownership and operation of the Subject Assets), and
(iii) all Liabilities to the extent, but solely to the extent, included in the
calculation of the Proration Amount in accordance with Exhibit D (collectively,
the “Assumed Liabilities”).
          (b) From and after the Closing, Seller shall assume or retain, as
applicable, perform and discharge when due all Liabilities that exist, relate to
or arise out of (i) all Liabilities in respect of the Pool 1 MSRA and the Note
allocated to Seller pursuant to the Limited Assignment and Assumption Agreement,
(ii) the ownership of the Interests or any of the Subject Assets or the
operation of the businesses or assets of Subsidiary or DOA Affiliate (including
with respect to obligations and liabilities under the Pool 2 MSRA except to the
extent assumed or retained by Subsidiary pursuant to Section 2.2(a)(ii)) prior
to or as of the Closing (except to the extent, but solely to the extent,
included in the calculation of the Proration Amount in accordance with
Exhibit D), (iii) the Excluded Assets, or (iv) any of the matters specified in
Section 2.2 of either of the ResCap Disclosure Letters (the “Retained
Liabilities”). Notwithstanding anything to the contrary herein, neither Buyer
nor Subsidiary shall assume or have any responsibility of any nature with
respect to any Retained Liabilities.
          (c) Prior to the Closing, ResCap and Buyer shall take, or shall cause
their respective controlled Subsidiaries to take, all actions necessary to
extinguish that certain loan agreement and revolving note between KBOne, LLC and
GMAC MHF referenced in the Note (the “GMAC MHF Note”) in full without any
liability to Subsidiary, Buyer, ResCap, Seller, KB One, LLC or GMAC MHF.
     Section 2.3 Purchase Price.
          (a) On the terms and subject to the conditions set forth herein, at
the Closing, in consideration of the sale of the Interests, Buyer shall pay to
Seller an amount (the “Estimated

 



--------------------------------------------------------------------------------



 



Purchase Price”) in cash equal to: (i) $80,070,000 (the “Firm Bid Price”),
(ii) as adjusted downward, for the Adjustment Amount, (iii) as adjusted upward
or downward, for the Estimated Proration Amount, and (iv) as adjusted downward,
for the Estimated Additional Proceeds Amount.
          (b) The allocation of the Firm Bid Price among the Subject Assets
shall be allocated in proportion to the value ascribed to each Subject Asset as
set forth on Exhibit C hereto. The allocation of the Final Proration Amount and
Final Additional Proceeds Amount among the Subject Assets shall be in accordance
with a schedule to be prepared in good faith by Buyer and delivered to Seller
within 30 calendar days after the final determinations of the Final Proration
Amount and the Final Additional Proceeds Amount pursuant to Section 2.4 and
shall be based on the underlying Subject Asset directly related thereto. Seller
shall have the right to review such schedule and provide comments thereto which
shall be considered in good faith by Buyer.
     Section 2.4 Adjustments to the Firm Bid Price.
          (a) No later than one Business Day prior to the Closing Date, Seller
shall prepare and deliver to Buyer a certificate (the “Seller’s Certificate”)
that sets forth Seller’s good faith estimate (together with reasonably detailed
back-up data to support such estimate) of (i) the Proration Amount (“Estimated
Proration Amount”) and (ii) the Additional Proceeds Amount (the “Estimated
Additional Proceeds Amount” and, together with the Estimated Proration Amount,
the “Estimated Adjustments”). The calculation of the Estimated Proration Amount
shall be prepared in accordance with Exhibit D. The calculation of the Estimated
Additional Proceeds Amount shall be prepared in accordance with the definition
of “Additional Proceeds Amount”.
          (b) During the preparation and calculation of the Estimated
Adjustments, Seller shall, and ResCap shall cause Seller to, afford Buyer and
its representatives a reasonable opportunity to review the preparation of
Estimated Adjustments; and thereafter, reasonable access to the books and
records of Seller and Subsidiary to confirm such calculation.
          (c) As promptly as practicable, but in no event later than thirty days
following the Closing Date, Seller shall prepare and deliver to Buyer a
statement (the “Post-Closing Statement”) that sets forth Seller’s calculation
(together with reasonably detailed back-up data to support such calculation) of
(i) the Proration Amount and (ii) the Additional Proceeds Amount. The
calculation of the Proration Amount as set forth on the Post-Closing Statement
shall be prepared in accordance with Exhibit D. The calculation of the
Additional Proceeds Amount as set forth on the Post-Closing Statement shall be
prepared in accordance with the definition of “Additional Proceeds Amount”.
          (d) Except as set forth below in this Section 2.4, the Post-Closing
Statement and the calculations of the Proration Amount and Additional Proceeds
Amount shall be deemed to be and shall be final, binding and conclusive on the
Parties hereto. Both the Post-Closing Statement and the calculations of
Proration Amount and Additional Proceeds thereon shall be deemed final for the
purposes of this Section 2.4 upon the earlier of (i) the failure of Buyer to
deliver Seller a Notice of Dispute within thirty days of the receipt of the
Post-Closing Statement, (ii) the resolution of all disputes, pursuant to this
Section 2.4, by Buyer and Seller, or (iii) the

 



--------------------------------------------------------------------------------



 



resolution of all disputes, pursuant to this Section 2.4, by the Independent
Accounting Firm. “Final Proration Amount” shall mean the Proration Amount as
finally determined pursuant to this Section 2.4. “Final Additional Proceeds
Amount” shall mean the Additional Proceeds Amount as finally determined pursuant
to this Section 2.4. “Notice of Dispute” means a written notice from Buyer that
disputes Seller’s calculation of any of the Proration Amount and/or Additional
Proceeds Amount as set forth on the Post-Closing Statement.
          (e) In the event a Notice of Dispute is delivered, Buyer and Seller
shall cooperate in good faith to attempt to reconcile their differences, and any
mutually agreed resolution by them as to any disputed amounts shall be final,
binding and conclusive on the Parties hereto. If Buyer and Seller are unable to
reach such a resolution within thirty days of the delivery of the Notice of
Dispute, Buyer and Seller shall submit the items remaining in dispute for
resolution to an independent accounting firm of national reputation mutually
acceptable to Seller and Buyer (the “Independent Accounting Firm”). If a Notice
of Dispute is not delivered on or before the expiration of such 30-day period
(or if Buyer notifies Seller in writing that there is no such dispute), the
calculations prepared by Seller shall be deemed to be final, binding and
conclusive. In the event a Notice of Dispute is timely delivered with respect to
only certain of the amounts or certain portions of the amounts set forth therein
but not others, then any undisputed amount or portion thereof shall be deemed to
be final, binding and conclusive.
          (f) The Independent Accounting Firm shall be instructed to render its
written determination as soon as reasonably possible (which the Parties hereto
agree should not be later than sixty days following the date on which the items
remaining in dispute are submitted to the Independent Accounting Firm) to Seller
and Buyer. The Independent Accounting Firm may only resolve disagreements as to
matters covered by the Notice of Dispute. All matters not covered by the Notice
of Dispute shall be deemed to be final, binding and conclusive. The Independent
Accounting Firm’s determination shall be final, binding and conclusive on the
Seller and Buyer. Buyer and Seller shall promptly provide their assertions
regarding the Proration Amount and Additional Proceeds Amount, as the case may
be, in writing to the Independent Accounting Firm, with a copy to each other.
The Independent Accounting Firm shall conduct its determination activities in a
manner wherein all materials submitted to it are held in confidence and shall
not be disclosed to any third parties (other than any designated authorized
representative of a Party). The Parties agree that judgment may be entered upon
the determination of the Independent Accounting Firm in any court having
jurisdiction over the Party against which such determination is to be enforced.
The fees and disbursements of the Independent Accounting Firm shall be allocated
between Seller and Buyer in the same proportion that the aggregate amount of
such remaining disputed items so submitted to the Independent Accounting Firm
that is unsuccessfully disputed by each such Party as finally determined by the
Independent Accounting Firm bears to the total amount of such remaining disputed
items. In no event may the Independent Accounting Firm’s resolution of any
difference be for an amount which is outside the range of disagreement between
Buyer’s position and Seller’s position. Buyer and Seller shall provide the
Independent Accounting Firm with access to all books and records reasonably
requested by the Independent Accounting Firm in connection with this Section
2.4(f) (subject to the execution of customary access letters, if requested, with
respect to the work product of a Party’s independent accountant).

 



--------------------------------------------------------------------------------



 



          (g) Upon final determination of the Final Proration Amount, then:
               (A) in the event that the Final Proration Amount exceeds the
Estimated Proration Amount, then Seller shall pay such excess amount to Buyer
within three Business Days of such determination; and
               (B) in the event that the Final Proration Amount is less than the
Estimated Proration Amount, then Buyer shall pay such excess amount to Seller
within three Business Days of such determination.
          (h) Upon final determination of the Final Additional Proceeds Amount,
then:
               (A) in the event that the Final Additional Proceeds Amount
exceeds the Estimated Additional Proceeds Amount, then Seller shall pay such
excess amount to Buyer within three Business Days of such determination; and
               (B) in the event that the Final Additional Proceeds Amount is
less than the Estimated Additional Proceeds Amount, then Buyer shall pay such
excess amount to Seller within three Business Days of such determination.
          (i) Payment shall be made pursuant to subsections (g) and (h) of this
Section 2.4 as follows: (i) by wire transfer of immediately available funds to
the bank account designated in writing by the recipient at least two Business
Days prior to the expiration of the applicable three-Business Day period
referenced in subsections (g) and (h) of this Section 2.4 and (ii) to the extent
such payment is not made within the applicable three-Business Day period,
interest shall be due and payable on such payment at an annual rate equal to the
Reference Rate from and after the Closing Date to and including the date such
payment is fully made; provided, that such amounts shall be netted to the extent
payable by each of Seller and Buyer to the other Party.
     Section 2.5 Closing. Subject to the terms and conditions of this Agreement,
the consummation of the Sale (the “Closing”) shall take place at the offices of
Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022 at
10:00 A.M. New York City time, on September 30, 2008, except to the extent any
of the conditions set forth in Article V (other than those conditions that by
their nature are to be satisfied at the Closing but subject to the fulfillment
or waiver of those conditions) have not been satisfied or waived by such date,
in which case the Closing shall occur on the second Business Day following the
date on which the conditions set forth in Article V (other than those conditions
that by their nature are to be satisfied at the Closing but subject to the
fulfillment or waiver of those conditions) have been satisfied or waived, or at
such other time and place as the Parties hereto may mutually agree. At the
Closing, the Parties shall take all actions required under this Article II and
all other actions not previously taken but required to be taken hereunder at or
prior to the Closing. The date on which the Closing occurs is called the
“Closing Date”.
     Section 2.6 Deliveries by Seller. At the Closing, Seller shall deliver (or
cause to be delivered) to Buyer:
          (a) the certificate required to be delivered pursuant to
Section 5.3(d);

 



--------------------------------------------------------------------------------



 



          (b) an executed counterpart to the (i) Servicing Agreement,
(ii) Limited Assignment and Assumption Agreement, (iii) the Mutual Release and
(iv) the Ancillary Transfer Documents;
          (c) the written resignations, effective as of the Closing, of the
current officers, managing member, manager or members of the board of managers
or directors, as applicable, of Subsidiary;
          (d) all Contracts and other documents in the possession or control of
ResCap or any of its controlled Affiliates exclusively related to, and copies of
all Contracts and other documents in the possession or control of ResCap or any
of its controlled Affiliates primarily related to or otherwise material to,
Subsidiary’s ownership or operation of the Subject Assets (including, without
limitation, permits, licenses, approvals, certificates of occupancy, plans,
specifications, guaranties and warranties);
          (e) evidence of extinguishment of the GMAC MHF Note in accordance with
Section 2.2(c);
          (f) an affidavit sworn by Seller stating, under penalty of perjury,
that its sole owner for U.S. Federal tax purposes (that is not disregarded) (the
“Owner”) is not a foreign person as defined in Section 1445 of the U.S. Internal
Revenue Code (the “Code”) and providing Owner’s United States tax identification
number;
          (g) any Transfer Tax documentation required to be executed by Seller
or Subsidiary in connection with the payment of any Transfer Taxes, if any;
          (h) evidence of the receipt of all Required Seller Consents;
          (i) the minute books, the interest ledger, and books and records of
Subsidiary and such other documents and instruments of Subsidiary as Buyer may
reasonably request related to the ownership or operation of Subsidiary; and
          (j) such other documents and instruments as may be reasonably and
customarily required in the applicable jurisdiction to consummate the Sale
pursuant to this Agreement.
     Section 2.7 Deliveries by Buyer. At the Closing, Buyer shall deliver (or
cause to be delivered) to Seller:
          (a) an amount in cash equal to the Estimated Purchase Price in
immediately available funds by wire transfer to an account or accounts that have
been designated by ResCap no later than three Business Days prior to the Closing
Date;
          (b) the certificate required to be delivered pursuant to
Section 5.2(c);
          (c) an executed counterpart to the (i) Servicing Agreement, (ii) the
Limited Assignment and Assumption Agreement, (iii) the Mutual Release and
(iv) the Ancillary Transfer Documents; and

 



--------------------------------------------------------------------------------



 



          (d) such other documents and instruments as may be reasonably and
customarily required to consummate the Sale pursuant to this Agreement.
     Section 2.8 Closing Costs. Except as otherwise set forth herein, each party
shall be responsible for its respective legal costs. Seller shall pay all
excise, sales, use, value added, registration stamp, recording, documentary,
conveyancing, franchise, transfer, gains, transaction privilege tax and similar
Taxes, levies, charges and fees (collectively, “Transfer Taxes”) incurred in
connection with the Sale pursuant to this Agreement. Buyer shall pay (i) all
costs associated with its due diligence; and (ii) all title insurance premiums
and charges, including endorsements, and all title examination costs for any and
all title work Buyer orders. The obligations of the parties to pay applicable
closing charges shall survive the termination of this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Section 3.1 Representations and Warranties of ResCap and Seller. ResCap and
Seller, jointly and severally, represent and warrant to Buyer as of the date
hereof and as of the Closing Date (except with respect to any representation or
warranty made as of a specified date, which shall be made only as of such date)
that:
          (a) Due Organization. Each of ResCap, Seller and Subsidiary is duly
formed, validly existing and in good standing under the laws of its jurisdiction
of formation. Each of ResCap and Seller has all requisite limited liability
company power and authority to enter into this Agreement and to carry out its
respective obligations hereunder and to consummate the transactions contemplated
hereby. Subsidiary has the requisite limited liability company power and
authority to own its assets and to carry on its business as presently conducted
and is duly qualified to do business and is in good standing (where such concept
exists) as a foreign limited liability company in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification necessary.
          (b) Binding Effect. The execution and delivery of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
limited liability company action on the part of each of ResCap, Seller and
Subsidiary. This Agreement has been duly executed and delivered by each of
ResCap, Seller and Subsidiary. This Agreement, assuming the due authorization,
execution and delivery by Buyer, constitutes a legally binding obligation of
each of ResCap, Seller and Subsidiary, enforceable against each of ResCap,
Seller and Subsidiary in accordance with its terms, subject to bankruptcy,
insolvency, receivership, moratorium, reorganization or similar laws affecting
the rights of creditors generally. As of the Closing Date with respect to the
Limited Assignment and Assumption Agreement, Ancillary Transfer Documents,
Mutual Release and the Servicing Agreement (i) the execution and delivery of
each such Transaction Document, the performance of their respective obligations
thereunder and the consummation of the transactions contemplated thereby shall
have been duly authorized by all requisite limited liability company power on
the part of each of ResCap and Seller; (ii) each such Transaction Document shall
have been duly executed and delivered by each of ResCap and Seller; and
(iii) each such Transaction Document shall constitute a legally binding
obligation of each of ResCap

 



--------------------------------------------------------------------------------



 



and Seller, enforceable against each such entity in accordance with its terms,
subject to bankruptcy, insolvency, receivership, moratorium, reorganization or
similar laws affecting the rights of creditors generally.
          (c) Consents and Approvals. No consent, approval, waiver,
authorization, notice or filing is required to be obtained from or made with any
Governmental Entity or self-regulatory organization or any other Person by
ResCap or any of its controlled Affiliates, including Seller and Subsidiary, in
connection with the execution, delivery and performance of any of the
Transaction Documents, other than those set forth in Section 3.1(c) of the
ResCap Disclosure Letters (the “Required Seller Consents”).
          (d) Non-Contravention. Assuming the receipt of the Required Seller
Consents, the execution, delivery and performance of this Agreement by ResCap,
Seller and Subsidiary and by ResCap, Seller and each of their respective
controlled Affiliates of the other Transaction Documents (to the extent executed
and delivered), and the consummation of the transactions contemplated hereby and
thereby, do not and will not (i) violate any provision of the organizational
documents of the applicable entity, (ii) result in the material breach of, or
constitute a material default under, or result in the termination, cancellation,
modification or acceleration (whether after the filing of notice or the lapse of
time or both) of any material right or obligation of ResCap or any of its
controlled Affiliates, including Seller and Subsidiary, under, or result in a
loss of any material benefit to which such Party is entitled under, any material
Contract (including the MSRAs), or result in the creation of any Encumbrance
upon any of the Interests or the Subject Assets, or (iii) violate or result in a
breach of or constitute a default under any Law to which ResCap or any of its
controlled Affiliates, including Seller and Subsidiary, is subject.
          (e) Subject Assets.
          (i) Seller has full right to sell, assign and transfer all of its
right, title and interest in the Interests to Buyer, subject to receipt of the
Required Seller Consents. Seller is the owner of the Interests, free and clear
of any Encumbrances of any nature whatsoever (except for any such Encumbrances
being released prior to or effective upon the Closing). At the Closing, Seller
shall transfer all right, title and interest in the Interests to Buyer, free and
clear of any Encumbrances of any kind (other than those imposed by applicable
securities Laws), and, except for those Ancillary Transfer Documents executed
and delivered to Buyer by Seller at Closing, no novations or assignments shall
be necessary to vest Buyer at the Closing with such right, title and interest.
The Interests constitute all of the outstanding membership interests (or other
form of equity- or equity-like interests) of Subsidiary. Subsidiary has good and
valid title to each Subject Asset, free and clear of any Encumbrances of any
nature whatsoever except for Permitted Encumbrances and any other Encumbrances
being released prior to or effective upon the Closing. For each Subject Asset,
it was the policy of Subsidiary or Subsidiary’s predecessor in title to obtain a
title insurance policy in favor of (A) Subsidiary, or (b) a predecessor-in-title
to Subsidiary, and each predecessor-in-title to Subsidiary has transferred the
Subject Asset to a subsequent predecessor-in-title to Subsidiary or to
Subsidiary using a general warranty deed. The Services to be performed by ResCap
or its controlled Affiliates under the Servicing Agreement, shall, at Closing,
constitute all

 



--------------------------------------------------------------------------------



 



services necessary to operate the Subject Assets in all material respects as
currently operated. The sole business conducted by Subsidiary is and has been
the ownership of the Subject Assets, the Excluded Assets and the model homes
sold by Subsidiary prior to June 30, 2008, and, except for obligations incurred
in the ordinary course of business consistent with past practice, pursuant to
the transactions contemplated hereby or as otherwise set forth in
Section 3.1(e)(i) of the ResCap Disclosure Letters, Subsidiary has not incurred
any Liabilities other than Retained Liabilities, Assumed Liabilities and those
Liabilities satisfied in full prior to the Closing. None of the Assets have been
sold, transferred, conveyed or otherwise disposed of since the Cut-Off Date,
other than the Excluded Assets. Subsidiary has no employees.
          (ii) Except as set forth in Section 3.1(e)(ii) of the ResCap
Disclosure Letters, there are no pending or, to ResCap’s Knowledge, threatened
Claims concerning any Subject Asset that constitutes real property (the “Model
Homes”) or the MSRAs or the obligations or rights of ResCap or any of its
controlled Affiliates or other Persons in and to the Model Homes or under the
MSRAs. Neither ResCap nor any of its controlled Affiliates has received any
written notice from any Governmental Entity that there currently is any pending
condemnation or eminent domain proceeding relating to the Model Homes, or that
any such proceeding is currently contemplated. To ResCap’s Knowledge, except as
would not reasonably be expected to result, individually or in the aggregate, in
material liability to Subsidiary or Buyer: (i) each Model Home has been used and
occupied only as a model home and/or as a sales office for the marketing of
other homes in the applicable Community or for storage of items relating to the
applicable Community in accordance with applicable Laws and for no other
purpose, (ii) the construction of the Model Homes and all improvements in the
Communities in which the Model Homes are located (or the phase of the Community
in which the Model Home is located if the Community is being developed in
phases) have been completed in compliance with applicable Law to the extent
necessary to allow for use of the Model Homes as single family residences
following Retrofit (as defined in the MSRAs), (iii) except as set forth in
Section 3.1(e)(ii) of the ResCap Disclosure Letters, the applicable builder has
complied with all state disclosure requirements and community covenants in
respect of the Subject Assets and (iv) no property underlying any of the Model
Homes contains Hazardous Materials in amounts that would violate applicable Law.
          (iii) Each MSRA is in full force and effect and, upon the execution
and delivery of the Limited Assignment and Assumption Agreement with respect to
the Pool 1 MSRA, will be the valid and binding obligation of Subsidiary to the
extent assumed thereby and, to ResCap’s Knowledge, the other parties thereto are
in compliance in all material respects with all terms and conditions in the
MSRAs and, except as set forth in Section 3.1(e)(iii) of the ResCap Disclosure
Letters, there does not exist under the MSRAs any material violation, breach or
event of default, or alleged material violation, breach or event of default, or
event or condition that, after notice or lapse of time or both, would constitute
a material violation, breach or event of default thereunder on the part of
Subsidiary or, to ResCap’s Knowledge, any other party to the MSRAs. The MSRAs,
the Note and the Guaranty constitute the only Contracts in effect between ResCap
or any of its controlled Affiliates, on the one hand, and the applicable builder
or any of its

 



--------------------------------------------------------------------------------



 



Affiliates, on the other hand, concerning the Subject Assets. As of the Closing,
other than the MSRAs, the Note and the Guaranty, there are no Contracts or
indebtedness to which ResCap or any of its controlled Affiliates is a party with
respect to which the Subject Assets are bound.
          (f) Liabilities. Except for those items included as a reduction to the
purchase price in the calculation of the Proration Amount in accordance with
Exhibit D, all liabilities required to be paid prior to or as of 12:01 a.m. (New
York City Time) on the Closing Date by ResCap or any of its controlled
Affiliates, including Subsidiary, in respect of any of the Interests or Subject
Assets (including under the MSRAs, the Note or the Guaranty) have been fully
paid by ResCap or the applicable controlled Affiliate. Without limiting the
generality of the previous sentence, (i) since its formation, Subsidiary has
always been and is an entity disregarded from its sole owner for U.S. Federal
tax purposes and no deficiency for any Taxes has been asserted or assessed with
respect to any of the Interests or Subject Assets that has not been satisfied by
payment, settled or withdrawn, (ii) there is no audit, claim or controversy
currently asserted or threatened in writing with respect to the any of the
Interests or Subject Assets in respect of any Taxes and (iii) there are no
Encumbrances or security interests on any of the Interests or Subject Assets
that arose in connection with any failure to pay any Taxes.
          (g) Brokers/Finders. No broker, investment banker, financial advisor
or other Person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission in connection with the Interests (or the
transfer of control of any of the Subject Assets as a result thereof) pursuant
to this Agreement based upon arrangements made by or on behalf of ResCap or any
of its controlled Affiliates with respect to which Buyer or Subsidiary has any
obligation or liability.
          (h) Non-Foreign Person. Seller’s sole owner for U.S. Federal tax
purposes is not a “foreign person” for purposes of Section 1445 of the Code.
          (i) No Other Representations or Warranties. Except for the
representations and warranties contained in this Section 3.1, neither ResCap or
any of its controlled Affiliates or other Persons makes any express or implied
representation or warranty on behalf of ResCap or Seller or with respect to the
Interests or Assets.
     Section 3.2 Representations and Warranties of Buyer. Buyer represents and
warrants to ResCap as of the date hereof and as of the Closing Date (except with
respect to any representation or warranty made as of a specified date, which
shall be made only as of such date) that:
          (a) Due Organization. Buyer is duly organized, validly existing and in
good standing under the laws of its jurisdiction of formation and has all
requisite limited liability company power and authority to enter into this
Agreement and to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby.
          (b) Binding Effect. The execution and delivery of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
limited liability company action of Buyer.

 



--------------------------------------------------------------------------------



 



This Agreement has been duly executed and delivered by Buyer. This Agreement,
assuming the due authorization, execution and delivery by ResCap, Seller and
Subsidiary, constitutes a legally binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, subject to bankruptcy, insolvency,
receivership, moratorium, reorganization or similar laws affecting the rights of
creditors generally. As of the Closing Date with respect to the Limited
Assignment and Assumption Agreement, Ancillary Transfer Documents, Mutual
Release and the Servicing Agreement, (i) the execution and delivery of each such
Transaction Document, the performance of Buyer’s obligations thereunder and the
consummation of the transactions contemplated thereby shall have been duly
authorized by all requisite limited liability company or corporate power, as
applicable, on the part of Buyer; (ii) each such Transaction Document shall have
been duly executed and delivered by Buyer; and (iii) each such Transaction
Document shall constitute a legally binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, subject to bankruptcy, insolvency,
receivership, moratorium, reorganization or similar laws affecting the rights of
creditors generally.
          (c) Consents and Approvals. No consent, approval, waiver,
authorization, notice or filing is required to be obtained from or made with any
Governmental Entity or self-regulatory organization or any other Person, by
Buyer in connection with the execution, delivery and performance of any of the
Transaction Documents.
          (d) Non-Contravention. The execution, delivery and performance by
Buyer of each of the Transaction Documents, and the consummation of the
transactions contemplated hereby and thereby, do not and will not (i) violate
any provision of the organizational documents of Buyer, (ii) result in the
material breach of, or constitute a material default under, or result in the
termination, cancellation, modification or acceleration (whether after the
filing of notice or the lapse of time or both) of any material right or
obligation of Buyer under, or result in a loss of any material benefit to which
Buyer is entitled under, any material Contract, or result in the creation of any
Encumbrance upon any of assets of Buyer, or (iii) violate or result in a breach
of or constitute a default under any Law to which Buyer is subject.
          (e) Brokers/Finders. No broker, investment banker, financial advisor
or other Person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission in connection with the transfer of Interests (or
the transfer of control of any of the Subject Assets as a result thereof)
pursuant to this Agreement based upon arrangements made by or on behalf of Buyer
with respect to which ResCap or any of its controlled Affiliates has any
obligation or liability.
          (f) No Other Representations or Warranties. Except for the
representations and warranties contained in this Section 3.2, neither Buyer nor
any of its Affiliates or other Persons makes any express or implied
representation or warranty on behalf of Buyer.
ARTICLE IV
COVENANTS
     Section 4.1 Commercially Reasonable Efforts.

 



--------------------------------------------------------------------------------



 



          (a) Each of the Parties shall cooperate and use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, and assist and cooperate with the other Parties to this
Agreement in doing, all things necessary or desirable under applicable Law to
consummate, in the most expeditious manner practicable, the transactions
contemplated by this Agreement. Without limiting the generality of the
foregoing, ResCap shall use commercially reasonable efforts to obtain, prior to
the Closing Date, all Required Seller Consents; provided, that, ResCap shall not
have any obligation to pay any material fee to any Person for the purpose of
obtaining any Required Seller Consent or any material costs and expenses of any
Person resulting from the process of obtaining any Required Seller Consent.
Neither Buyer nor any of its Affiliates shall have any obligation to obtain any
Required Seller Consents; provided, that, Buyer shall, and shall cause its
Affiliates to, provide reasonable cooperation in connection with ResCap’s
efforts to obtain such Required Seller Consents. In connection with seeking or
obtaining any Required Seller Consent, neither ResCap nor any of its controlled
Affiliates shall consent to the imposition of any limitations, restrictions or
conditions applicable to Buyer, Subsidiary or any of the Subject Assets
(including any modification of the MSRAs).
     Section 4.2 Additional Covenants.
          (a) From the date of this Agreement through the Closing, (i) Seller
shall not, directly or indirectly, sell or enter into any definitive agreement
to sell any of the Interests or the Subject Assets, and (ii) neither Seller nor
any of its Affiliates shall, directly or indirectly, terminate, amend or modify
the MSRAs.
          (b) From the date of this Agreement through the period ending 60 days
after the Closing, Seller shall use its reasonable best efforts to perform its
obligation set forth in Section 4.2(b) of the ResCap Disclosure Letters and, if
it fails to satisfy such obligations during that period, Buyer and Subsidiary
shall have the rights described therein.
     Section 4.3 Servicing and Asset Management. At the Closing, Buyer,
Subsidiary and ResCap shall enter into the servicing agreement attached hereto
as Exhibit E (the “Servicing Agreement”). From and after the Closing, ResCap
shall direct the applicable builder to pay to Buyer in accordance with Buyer’s
payment instructions all amounts due to “Owner” with respect to the Subject
Assets under the MSRAs, except as otherwise requested in writing by Buyer in
connection with ResCap’s performance of services pursuant to the Servicing
Agreement. If at any time after the Closing, ResCap or any of its controlled
Affiliates receives proceeds or other payments in respect of any of the Subject
Assets, ResCap shall, or shall cause its controlled Affiliate to (if
applicable), (i) accept and hold such proceeds or payments in trust for the
account and sole benefit of Buyer and have no equitable or beneficial interest
in any such proceeds or payments and (ii) deliver such proceeds and payments
(free of any withholding, setoff, recoupment or deduction of any kind) promptly
(but in any event no later than three Business Days after the date on which such
Person receives such proceeds or payment) to Buyer or at Buyer’s request, to
Subsidiary.
     Section 4.4 Excluded Asset Sales. Buyer acknowledges that ResCap and Seller
shall retain all beneficial ownership interest in any Excluded Assets that are
not sold to a third party before Closing, notwithstanding Subsidiary’s
continuing record ownership of such Excluded

 



--------------------------------------------------------------------------------



 



Assets after the Closing. In accordance therewith, Subsidiary shall, and Buyer
shall cause Subsidiary to, (a) sell, transfer or otherwise dispose of the
Excluded Assets, including completion of any sale pursuant to any outstanding
contract of sale or, if any such contract of sale terminates, transfer to Seller
or any of its Affiliates or any third Person at Seller’s expense all right,
title and interest in such Excluded Asset, in each case in accordance with the
written instructions of ResCap or Seller, and (b) to collect for the account of
ResCap and/or Seller all payments and other benefits under the MSRAs or the Note
relating to such Excluded Assets, including any lease payments with respect to
such Excluded Assets pursuant to the MSRAs or any proceeds received upon the
sale of any Excluded Asset. If at any time after the Closing, Subsidiary, Buyer
or any of their respective controlled Affiliates receives proceeds or other
payments in respect of any of the Excluded Assets, Buyer and Subsidiary shall,
or shall cause the controlled Affiliate to (if applicable), (i) accept and hold
such proceeds or payments in trust for the account and sole benefit of ResCap
and have no equitable or beneficial interest in any such proceeds or payments
and (ii) deliver such proceeds and payments (free of any withholding, setoff,
recoupment or deduction of any kind) promptly (but in any event no later than
three Business Days after the date on which such Person receives such proceeds
or payment) to ResCap. From and after the Closing, Subsidiary shall not, and
Buyer shall cause Subsidiary not to, cause or permit any Excluded Asset to
become subject to any Encumbrance prior to the sale thereof pursuant to this
Section 4.4. Notwithstanding anything to the contrary set forth in this
Section 4.4, (i) Subsidiary shall be under no obligation to (x) take any action
that would be in violation of applicable Law or any contract with respect to
which Subsidiary is bound or subject or (y) except as set forth in those
Contracts executed and delivered to Buyer prior to the date hereof, or in any
other Contract (including deeds) substantially in the form attached hereto as
Exhibit H, make any representations or warranties or provide any indemnification
in respect of any of the Excluded Assets or otherwise relating to any sale or
transfer thereof, and (ii) any Liability incurred by Subsidiary in connection
with any sale, transfer, assignment or other disposition of any Excluded Assets
or otherwise arising from Subsidiary’s compliance with this Section 4.4 shall
constitute “Retained Liabilities” for purposes of Section 7.2(a)(iii).
     Section 4.5 Tax Matters.
          (a) Seller shall be liable for and Seller shall pay, or cause to be
paid, any and all Taxes applicable to the Interests or Subject Assets
attributable to periods (or portions thereof) ending on or before the Closing
Date. Buyer shall be liable for and shall pay all Taxes applicable to the
Interests or Subject Assets attributable to periods (or portions thereof)
beginning on the day after the Closing Date.
          (b) Except with respect to Taxes included in the calculation of the
Proration Amount hereunder, Seller or Buyer, as the case may be, shall promptly
reimburse any Tax paid by the other party all or a portion of which Tax is the
responsibility of Seller or Buyer in accordance with the terms of this
Section 4.4. Within a reasonable time prior to the payment of any such Tax, the
party paying such Tax shall give notice to the other party of the Tax payable
and the portion that is the liability of each party, although failure to do so
shall not relieve the other party from its liability hereunder except to the
extent that it is materially prejudiced by such delay.

 



--------------------------------------------------------------------------------



 



          (c) After the Closing, Seller and Buyer shall, as reasonably requested
by the other, (i) assist the other party in preparing any Tax Returns relating
to the Interests or Subject Assets which such other party is responsible for
preparing and filing; (ii) cooperate fully in preparing for any audit of, or
dispute with taxing authorities regarding, and any judicial or administrative
proceeding relating to, liability for Taxes, in the preparation or conduct of
litigation or investigation of claims, and in connection with the preparation of
financial statements or other documents to be filed with any taxing authority,
in each case with respect to the Interests or Subject Assets; (iii) make
available to the other and to any taxing authority as reasonably requested all
information, records, and documents relating to Taxes relating to the Interests
or Subject Assets; (iv) provide timely notice to the other party in writing of
any pending or threatened Tax audits or assessments relating to the Interests or
Subject Assets for taxable periods for which the other party is responsible
under this Section 4.4; and (v) furnish the other party with copies of all
correspondence received from any taxing authority in connection with any taxable
audit or information request with respect to any Tax periods for which the other
is responsible under this Section 4.4. Until the seventh anniversary of the
Closing Date, Seller will, to the extent necessary in connection with any Taxes
(including the tax basis of any acquired asset) or other matters relating to the
Interests or Subject Assets for any period ending at or prior to the Closing,
and without charge to Buyer, retain all original books, records and other
documents and all electronically archived data not deliverable to Buyer at
Closing related to the Interests or Subject Assets. Any information obtained
pursuant to this Section 4.4 or pursuant to any other Section hereof providing
for the sharing of information or review of any Tax Return or other schedule
relating to Taxes shall be kept confidential by the Parties, except to the
extent such information is required to be disclosed by Law, regulation or
judicial order.
          (d) Seller shall prepare and file, and Buyer shall cooperate in the
preparation and filing of, all Tax Returns, if any, relating to any Transfer
Taxes that become payable in connection with the transactions contemplated by
this Agreement.
     Section 4.6 Further Assurances. From time to time after the Closing, each
Party hereto shall, and shall cause its Affiliates, promptly to execute,
acknowledge and deliver any other assurances or documents or instruments of
transfer reasonably requested by the other Party hereto and necessary for the
requesting Party to satisfy obligations hereunder or to obtain the benefits of
the transactions contemplated hereby.
ARTICLE V
CONDITIONS TO CLOSING
     Section 5.1 Conditions to the Obligations of each of the Parties. The
obligations of the Parties hereto to effect the Closing are subject to the
satisfaction of the following conditions:
          (a) No Injunctions or Restraints; Illegality. No judgment, order,
injunction or decree issued by any court or agency of competent jurisdiction or
other legal restraint or prohibition preventing the transactions contemplated by
this Agreement or the other Transaction Documents shall be in effect and no
statute, rule, regulation, order, injunction or decree shall have been enacted,
promulgated or enforced by any Governmental Entity that prohibits or makes

 



--------------------------------------------------------------------------------



 



illegal the consummation of the transactions contemplated by this Agreement or
the other Transaction Documents.
     Section 5.2 Conditions to the Obligations of ResCap and Seller. The
obligations of ResCap and Seller to effect the Closing are subject to the
satisfaction of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of Buyer contained in this Agreement shall be true and correct (without giving
effect to any qualifications as to materiality or similar qualifications
therein) in all material respects as of the date hereof and at and as of the
Closing, as if made at and as of such time (or if made as of a specific date, at
and as of such date); provided, that the representations and warranties set
forth in Sections 3.2(a), 3.2(b) and 3.2(e) shall be true and correct in all
respects.
          (b) Covenants. Buyer shall have performed in all material respects all
of its obligations hereunder required to be performed by Buyer at or prior to
the Closing Date and shall have delivered all documentation required to be
delivered by Buyer pursuant to Section 2.7.
          (c) Certificate. Buyer shall have delivered to ResCap a certificate,
signed by a duly authorized representative of Buyer and dated the Closing Date,
to the effect that the conditions set forth in Sections 5.2(a) and 5.2(b) have
been satisfied.
     Section 5.3 Conditions to the Obligations of Buyer. The obligations of
Buyer to effect the Closing are subject to the satisfaction of the following
conditions:
          (a) Representations and Warranties. The representations and warranties
of ResCap and Seller contained in this Agreement shall be true and correct
(without giving effect to any qualifications as to materiality or similar
qualifications therein) in all material respects as of the date hereof and at
and as of the Closing, as if made at and as of such time (or if made as of a
specific date, at and as of such date); provided, that the representations and
warranties set forth in Sections 3.1(a), 3.1(b), 3.1(e)(i), 3.1(f) and 3.1(g)
shall be true and correct in all respects.
          (b) Covenants. ResCap and Seller shall have, and shall have caused
each of their respective controlled Affiliates to have, performed in all
material respects all of their respective obligations hereunder required to be
performed by such Person at or prior to the Closing Date and shall have
delivered all documentation required to be delivered by ResCap or Seller
pursuant to Section 2.6.
          (c) Consents and Approvals. All Required Seller Consents shall have
been obtained or made (without the imposition of any limitations, restrictions
or conditions applicable to Buyer, Subsidiary, the Interests or the Subject
Assets (including any modification of the MSRAs or the Note)).
          (d) Certificate. ResCap and Seller shall have delivered to Buyer a
certificate, signed by a duly authorized officer of ResCap and dated the Closing
Date, to the effect that the conditions set forth in Sections 5.3(a) through (c)
have been satisfied.

 



--------------------------------------------------------------------------------



 



ARTICLE VI
TERMINATION
     Section 6.1 Termination. This Agreement may be terminated at any time prior
to the Closing:
          (a) by written agreement of ResCap and Buyer;
          (b) by any Party, upon written notice to the other Parties, in the
event that the Closing does not occur on or before 5:00 p.m. (New York City
Time) on October 6, 2008 (the “Outside Date”); or
          (c) by any Party, upon written notice to the other Parties, in the
event that any Law shall be enacted or any Governmental Entity shall have issued
any order, decree or injunction or taken any other action restraining, enjoining
or prohibiting any of the transactions contemplated by this Agreement or the
other Transaction Documents, and such order, decree, injunction or other action
shall have become final and nonappealable.
     Section 6.2 Effect of Termination. In the event of any termination of this
Agreement as provided in Section 6.1, this Agreement (other than this
Section 6.2 and Sections 8.1 through 8.11, which shall remain in full force and
effect) shall forthwith become wholly void and of no further force and effect.
ARTICLE VII
INDEMNIFICATION
     Section 7.1 Survival of Representations, Warranties and Covenants. The
representations and warranties set forth in Article III of this Agreement shall
survive the Closing until the second anniversary of the Closing Date, except
that the representations and warranties set forth in Sections 3.1(a), 3.1(b),
3.1(e)(i), 3.1(g), 3.2(a), 3.2(b) and 3.2(e) shall survive the Closing until the
expiration of the applicable statute of limitations. The covenants in this
Agreement shall survive the Closing in accordance with their terms.
     Section 7.2 Indemnification.
          (a) From and after the Closing, ResCap shall indemnify and defend
Buyer, its Affiliates (including, for the avoidance of doubt, Subsidiary),
managing member, officers, directors, employees, agents, successors and assigns
(each a “Buyer Indemnified Party”) from and against any and all actions, suits,
claims, proceedings, damages, losses, deficiencies, liabilities, penalties,
fines, interest, costs, damages, judgments, amounts paid in settlement and
expenses (including, without limitation, the cost and expenses of any
litigations, actions, judgments and settlements related thereto, and the
reasonable costs and expenses of attorneys and accountants incurred in the
investigation or defense thereof or the enforcement of rights hereunder)
(collectively, “Losses”) related to or arising out of any one or more of the
following:

 



--------------------------------------------------------------------------------



 



          (i) any breach of any representation or warranty made by ResCap or any
of its controlled Affiliates in this Agreement (without giving effect to any
qualifications as to materiality or similar qualifications contained in such
representations or warranties);
          (ii) any breach by ResCap or Seller of any covenant to be performed or
complied with by ResCap or Seller under this Agreement; or
          (iii) the Retained Liabilities.
          (b) From and after the Closing, Buyer shall indemnify and defend
ResCap, its Affiliates, managing member, officers, directors, employees, agents,
successors and assigns (each a “ResCap Indemnified Party”) from and against any
and all Losses related to or arising out of any one or more of the following:
          (i) any breach of any representation or warranty made by Buyer in this
Agreement (without giving effect to any qualifications as to materiality or
similar qualifications contained in such representations or warranties);
          (ii) any breach by Buyer of any covenant to be performed or complied
with by Buyer under this Agreement;
          (iii) the Assumed Liabilities; or
          (iv) the ownership or use of the Subject Assets after the Closing,
except to the extent such Losses constitute Retained Liabilities.
     Section 7.3 Notice of Claim; Defense.
          (a) If any third party institutes or asserts any claim, demand,
investigation, action or proceeding (each of the foregoing, a “Proceeding”)
against any Person entitled to indemnification under this Agreement (an
“Indemnified Party”) that may give rise to Losses for which a party (an
“Indemnifying Party”) may be liable for indemnification under this Article VII
(a “Third-Party Claim”), then the Indemnified Party shall promptly send to the
Indemnifying Party a written notice specifying (to the extent such information
is reasonable available) the nature of such claim and, if available, the
estimated amount of all related Liabilities, which estimate shall be subject to
change (a “Claim Notice”). The Indemnifying Party shall be relieved of its
indemnification obligations under this Article VII to the extent that it is
materially prejudiced by the failure of the Indemnified Parties to provide a
timely and adequate Claim Notice. If a Claim Notice has been given prior to the
expiration of the applicable representations and warranties, then the relevant
representation and warranties shall survive as to such claim until such claim
has been finally resolved.
          (b) The Indemnifying Party will have 20 days (or such lesser number of
days as set forth in the Claim Notice as may be required by court proceeding in
the event of a litigation matter) after receipt of the Claim Notice to notify
the Indemnified Party that it desires to assume and thereafter conduct the
defense of the Third-Party Claim with counsel of its choice

 



--------------------------------------------------------------------------------



 



reasonably satisfactory to the Indemnified Party, unless the Indemnified Party
has notified the Indemnifying Party that it has determined in good faith that
(i) there is a reasonable probability that such claim may materially and
adversely affect it or its Affiliates other than as a result of money damages,
(ii) a conflict of interest exists in respect of such claim, or (iii) there are
specific defenses available to the Indemnified Party that are different from or
additional to those available to the Indemnifying Party and that could be
adverse to the Indemnifying Party. If the Indemnifying Party assumes the defense
of the Third Party Claim, it shall have conclusively established its obligation
to indemnify the Indemnified Party with respect to such Third Party Claim. The
Indemnified Parties may participate, at their own expense and through legal
counsel of their choice, in any such Proceeding; provided, that the Indemnified
Parties and their counsel shall reasonably cooperate with the Indemnifying Party
and its counsel in connection with such Proceeding. The Indemnifying Party shall
not (i) consent to, or enter into, any compromise or settlement which commits
the Indemnified Party to take, or to forbear to take, any action or does not
provide for a full and complete written release by such third party of the
Indemnified Party, (ii) consent to, or enter into, any compromise or settlement,
consent to the entry of any judgment, or admit any liability or wrongdoing with
respect to any Third-Party Claim unless it involves only the payment of money
damages all of which will be borne by the Indemnifying Party in accordance with
its indemnification obligations hereunder and does not impose an injunction or
other equitable relief upon the Indemnified Party or otherwise involve any
admission of liability or wrongdoing by the Indemnified Party, in each case,
without the Indemnified Party’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing, if
the Indemnifying Party elects not to retain counsel and assume control of such
defense or if both the Indemnifying Party and any Indemnified Party are parties
to or subjects of such Proceeding and conflicts of interests exist between the
Indemnifying Party and such Indemnified Party, then the Indemnified Parties
shall retain counsel reasonably acceptable to the Indemnifying Party in
connection with such Proceeding and assume control of the defense in connection
with such Proceeding, and, to the extent the Indemnified Party is entitled to
indemnification hereunder in connection with such Proceeding, the fees, charges
and disbursements of not more than one firm as such counsel per jurisdiction
selected by the Indemnified Parties shall be reimbursed by the Indemnifying
Party. Under no circumstances will the Indemnifying Party have any liability in
connection with any settlement of any Proceeding that is entered into without
its prior written consent (which shall not be unreasonably withheld, conditioned
or delayed).
          (c) From and after the delivery of a Claim Notice, at the reasonable
request of the Indemnifying Party, each Indemnified Party shall (i) reasonably
cooperate with the Indemnifying Party in connection with the defense of any
Third-Party Claim and (ii) grant the Indemnifying Party and its counsel, experts
and representatives reasonable access, during normal business hours, to the
books, records, personnel (including as witnesses or deponents at trial and
during the discovery process) and properties of the Indemnified Party to the
extent reasonably related to the Claim Notice, in the case of each of clauses
(i) and (ii) of this sentence, at no cost to the Indemnifying Party (other than
for reasonable out of pocket expenses of the Indemnified Parties).
          (d) From and after the Closing, except in the case of fraud, the
indemnification obligations set forth in this Article VII are the exclusive
remedy of the

 



--------------------------------------------------------------------------------



 



Indemnified Parties (a) for any inaccuracy in any of the representations or any
breach of any of the warranties or covenants contained herein or (b) otherwise
with respect to this Agreement and the transactions contemplated by this
Agreement and matters arising out of, relating to or resulting from the subject
matter of this Agreement, whether based on statute, contract, tort, property or
otherwise, and whether or not arising from the relevant Party’s sole, joint or
concurrent negligence, strict liability or other fault.
     Section 7.4 Limitations on Indemnification.
          (a) To the extent that a Party hereto shall have any obligation to
indemnify and hold harmless any other Person hereunder, such obligation shall
not include lost profits or other consequential, special, punitive, incidental
or indirect damages (and the injured Party shall not recover for such amounts),
except to the extent such amounts are required to be paid to a third party other
than an Indemnified Party or a Person affiliated therewith.
          (b) Except in the case of fraud or intentional misrepresentation,
ResCap shall not have any obligation to indemnify any Buyer Indemnified Party
pursuant to Section 7.2(a)(i) relating to or arising out of a breach of any of
the representations and warranties made by ResCap and Seller pursuant to
Section 3.1(e)(ii) or (iii) unless and until the aggregate amount of all Losses
subject to indemnification thereunder shall exceed 0.5% of the Firm Bid Price,
as adjusted pursuant to Sections 2.3 and 2.4 (the “Deductible”), and once the
Deductible is exceeded, ResCap shall be liable for only those Losses in excess
of the Deductible.
          (c) Except in the case of fraud or intentional misrepresentation, in
no event shall the aggregate liability of ResCap for Losses pursuant to
Section 7.2(a)(i) relating to or arising out of a breach of any of the
representations and warranties made by ResCap and Seller pursuant to
Section 3.1(e)(ii) or (iii) exceed an amount equal to the Firm Bid Price, as
adjusted pursuant to Sections 2.3 and 2.4 (the “Cap”).
          (d) Notwithstanding anything to the contrary in this Agreement, the
Parties agree that neither the Deductible nor the Cap shall apply with respect
to any Losses pursuant to which any Buyer Indemnified Party is entitled to
indemnification pursuant to Section 7.2(a)(iii).
          (e) Notwithstanding anything contained herein to the contrary, the
amount of any Losses incurred or suffered by an Indemnified Person shall be
calculated after giving effect to (i) any insurance proceeds actually received
by the Indemnified Person (or any of its controlled Affiliates that are
Indemnified Persons) with respect to such Losses and (ii) any other recoveries
pursuant to indemnification rights directly relating to such Loss obtained by
the Indemnified Person (or any of its controlled Affiliates that are Indemnified
Persons) from any other third party, less, in the case of each of clauses (i)
and (ii) of this sentence, all Losses related to the pursuing and receipt of
such recoveries and any related recoveries. If any such net proceeds or
recoveries are actually received by an Indemnified Person (or any of its
controlled Affiliates that are Indemnified Persons) with respect to any Losses
after an Indemnifying Person has made a payment to the Indemnified Person with
respect thereto, the Indemnified Person (or such Affiliate) shall pay to the
Indemnifying Person the amount of such net proceeds or recoveries (up to the
amount of the Indemnifying Person’s payment).

 



--------------------------------------------------------------------------------



 



          (f) Upon making any payment to an Indemnified Person in respect of any
Losses, the Indemnifying Person shall, to the extent of such payment, be
subrogated to all rights of the Indemnified Person (and its Affiliates) against
any insurance company from which the Indemnified Person (and its controlled
Affiliates that are Indemnified Persons) has insurance in respect of the Losses
to which such payment relates. Such Indemnified Person (and its controlled
Affiliates that are Indemnified Persons) and Indemnifying Person shall execute
upon request all instruments reasonably necessary to evidence or further perfect
such subrogation rights. To the extent the exercise of rights under this
Section 7.4(f) directly results in higher insurance premiums for the Indemnified
Person, the incremental cost of such higher premiums shall constitute “Losses.”
          (g) If (i) the Indemnifying Party has expressly confirmed in writing
its obligation to indemnify an Indemnified Party for a Third Party Claim (or
been deemed to have confirmed its obligation to indemnify by assuming the
defense of such Third Party Claim) and (ii) the Indemnified Party is entitled to
indemnification from a third party unaffiliated with such Indemnified Party,
then, promptly at the written request of the Indemnifying Party, the Indemnified
Party shall use commercially reasonable efforts to enforce its rights in respect
of such third party indemnification; provided, that (x) any out-of-pocket costs
or expenses incurred by the Indemnified Party in connection with such efforts
shall constitute Losses hereunder and (y) the Indemnified Party shall not be
required to bring any action or pursue any claim under arbitration or mediation
to enforce its rights or otherwise take any action that the Indemnified Party
determines in its reasonable judgment would be detrimental in any material
respect to any ongoing business relationship with such third party.
Notwithstanding anything to the contrary in this Section 7.4, ResCap shall not
have any right, directly or indirectly, to pursue any indemnification rights of
Buyer or Subsidiary under the MSRAs or otherwise, except to the extent directed
in writing by Buyer pursuant to the Servicing Agreement.
          (h) Each Indemnified Party shall use commercially reasonable efforts
to mitigate any Losses, whether by asserting claims against a third party
(subject to clause (g) above) or by otherwise qualifying for a benefit that
would reduce or eliminate an indemnified matter; provided, that no party shall
be required to use such efforts if such efforts (i) would require such party to
pay any out-of-pocket amount; provided, however, that if an Indemnified Party
has actual knowledge of an opportunity to mitigate any Loss that involves paying
an out-of-pocket amount, then such Indemnified Party shall provide reasonable
notification to the Indemnifying Party of such opportunity and if, after receipt
of such notification, the Indemnifying Party elects to provide an Indemnified
Party with immediately available funds with instructions to use such funds to
mitigate any Losses, such Indemnified Party shall use such funds for purposes of
satisfying its obligations under this subsection (h) in accordance with the
reasonable instructions of the Indemnifying Party (it being understood and
agreed that funds supplied by an Indemnifying Party to an Indemnified Party and
used to mitigate Losses shall not represent payment by the Indemnifying Party to
the Indemnified Party for reimbursement of indemnified Losses); provided,
further, that failure by the Indemnified Party to provide any such notification
shall not relieve the Indemnifying Party of any of its indemnification
obligations hereunder except to the extent, and solely to the extent, the
Indemnified Party fails to use commercially reasonable efforts to notify the
Indemnifying Party of an opportunity to mitigate any Loss as contemplated hereby
and the Indemnifying Party is materially prejudiced by such

 



--------------------------------------------------------------------------------



 



failure, or (ii) otherwise would be detrimental in any material respect to any
ongoing business relationship of the Indemnified Party with any third party.
ARTICLE VIII
MISCELLANEOUS
     Section 8.1 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by overnight
courier or by facsimile (with confirmation copies delivered personally or by
courier on or before the third Business Day after such facsimile delivery) to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified by like notice):

     
If to Seller, Subsidiary (prior to Closing),
  Residential Funding Company, LLC
or ResCap:
  One Meridian Crossings
 
  Suite 100
 
  Minneapolis, MN 55423
 
  Attention:    President
 
                      Business Capital Group
 
   
 
  Telephone No.: (952) 857-6958
 
  Telecopier No.: (952) 857-6943
 
   
With a copy to:
  Residential Funding Company, LLC
 
  One Meridian Crossings
 
  Suite 100
 
  Minneapolis, MN 55423
 
  Attention:    Chief Counsel
 
                      Business Capital Group
 
  Telephone No.: (952) 857-6911
 
  Telecopier No.: (952) 857-6949
 
   
 
  and
 
   
 
  Skadden, Arps, Slate, Meagher & Flom LLP
 
  One Rodney Square
 
  Wilmington, DE 19801
 
  Attention: Allison Land
 
  Facsimile: 888-329-3021

 



--------------------------------------------------------------------------------



 



     
If to Buyer or Subsidiary
  Cerberus Capital Management, L.P.
(after the Closing):
  299 Park Avenue
 
  New York, NY 10171
 
  Attention: Mark A. Neporent
 
  Facsimile: (212) 891-1540
 
   
With a copy to:
  Schulte Roth & Zabel LLP
 
  919 Third Avenue
 
  New York, New York 10022
 
  Attention:     John M. Pollack
 
  Facsimile:     (212) 593-5955

     Copies to be sent as indicated above shall be courtesy copies and failure
to deliver any such courtesy copies shall not invalidate any notice properly
delivered to ResCap or Buyer as set forth above.
     Section 8.2 Amendment; Waiver. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by ResCap and Buyer, or in the case of a
waiver, by the Party against whom the waiver is to be effective. No failure or
delay by any Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
     Section 8.3 No Assignment or Benefit to Third Parties. This Agreement shall
be binding upon and inure to the benefit of the Parties hereto and their
respective successors, legal representatives and permitted assigns. No Party to
this Agreement may assign any of its rights or delegate any of its obligations
under this Agreement, by operation of Law or otherwise, without the prior
written consent of the other Parties hereto. Nothing in this Agreement, express
or implied, is intended to confer upon any Person other than ResCap, Seller,
Buyer and Subsidiary and each of their respective successors, legal
representatives and permitted assigns, any rights or remedies under or by reason
of this Agreement; provided, that, the Buyer Indemnified Parties (solely with
respect to their indemnification rights pursuant to this Agreement) and the
ResCap Indemnified Parties (solely with respect to their indemnification rights
pursuant to this Agreement) shall be third party beneficiaries of such Sections
of this Agreement, entitled to enforce those specified provisions hereof.
     Section 8.4 Entire Agreement. This Agreement (including the Exhibits, the
ResCap Disclosure Letters hereto and any certificate or document required to be
executed and delivered in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby), the other Transaction
Documents contain the entire agreement between the Parties hereto with respect
to the subject matter hereof and thereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters.
     Section 8.5 Fulfillment of Obligations. Any obligation of any Party to any
other Party under this Agreement, which obligation is performed, satisfied or
fulfilled completely by an

 



--------------------------------------------------------------------------------



 



Affiliate of such Party, shall be deemed to have been performed, satisfied or
fulfilled by such Party.
     Section 8.6 Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby and thereby shall be paid by the Party
incurring such costs and expenses, whether or not the Closing shall have
occurred.
     Section 8.7 Governing Law; Submission to Jurisdiction; Selection of Forum;
Waiver of Trial by Jury. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW. Any action or proceeding in respect of any claim arising
out of or related to this Agreement or the transactions contained in or
contemplated hereby against any Party hereto shall be brought in the Chancery
Court of the State of Delaware, any other state court of the State of Delaware
or the United States District Court for the District of Delaware (the “Chosen
Courts”), and solely in connection with claims arising under this Agreement or
the transactions that are the subject of this Agreement, each Party: (i)
irrevocably submits to the exclusive jurisdiction of the Chosen Courts,
(ii) waives any objection to laying venue in any such action or proceeding in
the Chosen Courts, (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any Party hereto and
(iv) agrees that service of process upon such Party in any such action or
proceeding shall be effective if notice is given in accordance with Section 8.1
of this Agreement. Each Party hereto irrevocably waives any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.
     Section 8.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.
     Section 8.9 Headings. The heading references herein and the table of
contents hereof are for convenience purposes only, and shall not be deemed to
limit or affect any of the provisions hereof.
     Section 8.10 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

 



--------------------------------------------------------------------------------



 



     Section 8.11 Commitment Regarding Actions of Controlled Affiliates. With
respect to any covenant requiring any controlled Party or controlled Affiliate
of a Party to take an action or omit to take an action, such Party shall cause
such controlled Affiliate to comply with such covenant. Any failure by any
Party’s controlled Affiliates to do so shall also constitute a breach of such
covenant by such Party.
     Section 8.12 Specific Performance. Each Party acknowledges that money
damages would be both incalculable and an insufficient remedy for any breach of
this Agreement by such Party and that any such breach would cause the other
Party hereto irreparable harm. Accordingly, each Party hereto also agrees that,
in the event of any breach or threatened breach of the provisions of this
Agreement by such Party, the other Party hereto shall be entitled to equitable
relief without the requirement of posting a bond or other security, including in
the form of injunctions and orders for specific performance.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties has executed or caused this
Agreement to be executed as of the date first written above.

            RESIDENTIAL CAPITAL, LLC
      By:   /s/ James Young         Name:   James Young        Title:   Chief
Financial Officer     

            DOA HOLDING PROPERTIES, LLC
      By:   /s/ David Flavin         Name:   David Flavin        Title:   Chief
Financial Officer     

            DOA PROPERTIES IIIB (KB MODELS), LLC
      By:   /s/ David Flavin         Name:   David Flavin        Title:   Chief
Financial Officer     

            MHPOOL HOLDINGS LLC
      By:   /s/ Ronald J. Kravit         Name:   Ronald J. Kravit       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
List of Assets

 



--------------------------------------------------------------------------------



 



Pool 1 — All Assets

                                  File Number       Allocated Firm Bid   File
Number   Allocated Firm Bid   6913    
 
  $ 131,221       12632     $ 106,972     6914    
 
  $ 118,521       12634     $ 113,927     6915    
 
  $ 97,355       12635     $ 125,370     7428    
 
  $ 185,406       12636     $ 111,795     7429    
 
  $ 161,741       12082     $ 149,227     7430    
 
  $ 123,415       12083     $ 163,817     7431    
 
  $ 94,677       12343     $ 138,898     7521    
 
  $ 121,025       12344     $ 138,898     7042    
 
  $ 143,835       12345     $ 365,468     7043    
 
  $ 141,355       12346     $ 380,294     7441    
 
  $ 109,941       11681     $ 147,206     7442    
 
  $ 128,128       11682     $ 154,067     7853    
 
  $ 157,062       12219     $ 109,465     7854    
 
  $ 162,849       12220     $ 136,994     7855    
 
  $ 185,996       11361     $ 134,520     7856    
 
  $ 177,729       11362     $ 119,569     7857    
 
  $ 197,570       11363     $ 112,803     7566    
 
  $ 132,207       10585     $ 105,163     7567    
 
  $ 112,283       10586     $ 122,231     7568    
 
  $ 99,595       10587     $ 81,270     7569    
 
  $ 117,143       10595     $ 88,157     7570    
 
  $ 133,735       10596     $ 84,779     7571    
 
  $ 149,487       11452     $ 97,756     7465    
 
  $ 113,624       11457     $ 88,662     7466    
 
  $ 89,861       10588     $ 89,035     7467    
 
  $ 102,615       11628     $ 76,479     8570    
 
  $ 103,469       11629     $ 83,449     8571    
 
  $ 138,399       11630     $ 89,762     8742    
 
  $ 108,087       11631     $ 120,690     8743    
 
  $ 133,628       11632     $ 84,932     9296    
 
  $ 175,880       11633     $ 80,175     8117    
 
  $ 122,625       11634     $ 77,588     8118    
 
  $ 127,755       11635     $ 82,243     8331    
 
  $ 197,229       11636     $ 72,375     8325    
 
  $ 136,024       11638     $ 88,016     8326    
 
  $ 143,186       11468     $ 213,220     9258    
 
  $ 133,008       11469     $ 196,661     9259    
 
  $ 148,135       11250     $ 160,106     8205    
 
  $ 118,875       12585     $ 103,247     8207    
 
  $ 127,665       12817     $ 204,829     8355    
 
  $ 107,373       12818     $ 163,351     8356    
 
  $ 121,747       12250     $ 251,210     8357    
 
  $ 112,370       10774     $ 188,119     8358    
 
  $ 92,153       10777     $ 184,439     8835    
 
  $ 104,711       10778     $ 169,757     8836    
 
  $ 107,185       10779     $ 142,377     8837    
 
  $ 76,348       10780     $ 250,285     8838    
 
  $ 97,478       10781     $ 238,986     8839    
 
  $ 133,156       10782     $ 184,439     8840    
 
  $ 103,900       10783     $ 163,215     8846    
 
  $ 178,589       10784     $ 273,068     9051    
 
  $ 129,030       10785     $ 275,081  

 



--------------------------------------------------------------------------------



 



Pool 1 — All Assets

                                  File Number       Allocated Firm Bid   File
Number   Allocated Firm Bid   9052    
 
  $ 180,281       10786     $ 303,277     9053    
 
  $ 143,377       10791     $ 261,600     9054    
 
  $ 146,738       10792     $ 288,040     9055    
 
  $ 143,504       10799     $ 196,153     9056    
 
  $ 143,504       10800     $ 182,341     9057    
 
  $ 141,181       10802     $ 268,037     8098    
 
  $ 110,288       10787     $ 192,824     8099    
 
  $ 156,168       10788     $ 180,463     8577    
 
  $ 195,063       10789     $ 176,817     8578    
 
  $ 176,574       10790     $ 167,403     8928    
 
  $ 127,697       11860     $ 271,433     8855    
 
  $ 128,831       11863     $ 125,926     8856    
 
  $ 159,855       11864     $ 158,762     9389    
 
  $ 76,939       11865     $ 137,848     9397    
 
  $ 158,311       11866     $ 122,980     8538    
 
  $ 153,052       11867     $ 150,252     8539    
 
  $ 163,179       11868     $ 163,928     9615    
 
  $ 138,787       11869     $ 168,869     9705    
 
  $ 93,674       11870     $ 173,327     9774    
 
  $ 157,594       11919     $ 193,293     9775    
 
  $ 148,942       10793     $ 156,737     9776    
 
  $ 246,504       10795     $ 171,394     9777    
 
  $ 136,664       11874     $ 141,381     9778    
 
  $ 193,893       11875     $ 137,364     9639    
 
  $ 156,016       12938     $ 182,072     9640    
 
  $ 186,166       12940     $ 240,617     9887    
 
  $ 161,330       13384     $ 238,529     9888    
 
  $ 182,121       13385     $ 276,844     9889    
 
  $ 242,011       13386     $ 222,728     9890    
 
  $ 220,215       13387     $ 156,237     10731    
 
  $ 124,278       10977     $ 168,438     9800    
 
  $ 115,917       10978     $ 171,882     9801    
 
  $ 107,897       10979     $ 172,275     10707    
 
  $ 181,180       11624     $ 166,649     10708    
 
  $ 187,858       11625     $ 127,888     9562    
 
  $ 155,106       11626     $ 134,095     9829    
 
  $ 209,464       11967     $ 242,274     9830    
 
  $ 198,270       11968     $ 246,276     9831    
 
  $ 200,376       11969     $ 248,277     10223    
 
  $ 175,008       11972     $ 278,939     10474    
 
  $ 143,950       11973     $ 261,609     10475    
 
  $ 145,843       11974     $ 230,960     10476    
 
  $ 154,302       11975     $ 229,946     11047    
 
  $ 153,173       11976     $ 270,201     11048    
 
  $ 148,654       10611     $ 152,791     9535    
 
  $ 104,053       10618     $ 97,524     9536    
 
  $ 77,052       10619     $ 108,837     9537    
 
  $ 98,792       10620     $ 125,513     9538    
 
  $ 139,127       12676     $ 201,853     9544    
 
  $ 97,343       12677     $ 163,712     9545    
 
  $ 83,615       13576     $ 214,744     9546    
 
  $ 95,203       13577     $ 166,150  

 



--------------------------------------------------------------------------------



 



Pool 1 — All Assets

                                  File Number       Allocated Firm Bid   File
Number   Allocated Firm Bid   9547    
 
  $ 117,614       13578     $ 125,203     9697    
 
  $ 95,925       13579     $ 121,314     9698    
 
  $ 98,863       13580     $ 112,961     9805    
 
  $ 89,733       13581     $ 123,182     9811    
 
  $ 67,684       10690     $ 91,938     10574    
 
  $ 104,085       10691     $ 96,740     10576    
 
  $ 85,320       10692     $ 108,073     10577    
 
  $ 86,342       10693     $ 195,523     10578    
 
  $ 79,795       11531     $ 108,127     10580    
 
  $ 103,848       11532     $ 101,885     10581    
 
  $ 82,514       11533     $ 96,226     10582    
 
  $ 77,483       11534     $ 89,309     10589    
 
  $ 80,495       11535     $ 83,915     10593    
 
  $ 84,980       11536     $ 88,274     10594    
 
  $ 81,593       11537     $ 94,856     9689    
 
  $ 174,279       11538     $ 96,996     10630    
 
  $ 129,663       11539     $ 212,052     9641    
 
  $ 257,731       11540     $ 166,389     9656    
 
  $ 137,361       11582     $ 109,421     10658    
 
  $ 88,532       10687     $ 129,760     10335    
 
  $ 223,326       10688     $ 97,755     10336    
 
  $ 185,916       10689     $ 119,643     10337    
 
  $ 215,585       10997     $ 168,360     10338    
 
  $ 178,613       10998     $ 177,795     10339    
 
  $ 221,706       10999     $ 276,127     10480    
 
  $ 221,326       11000     $ 238,325     10481    
 
  $ 253,946       11001     $ 216,250     10482    
 
  $ 257,562       11002     $ 287,987     10483    
 
  $ 339,902       11003     $ 296,899     9872    
 
  $ 236,349       11004     $ 302,010     9873    
 
  $ 184,065       12088     $ 132,021     9874    
 
  $ 174,989       12089     $ 117,550     9875    
 
  $ 128,729       12090     $ 107,857     9876    
 
  $ 232,761       12091     $ 125,458     9877    
 
  $ 229,292       12788     $ 222,169     9878    
 
  $ 156,058       12789     $ 145,052     9879    
 
  $ 145,424       12477     $ 188,949     10601    
 
  $ 127,930       12478     $ 195,659     10602    
 
  $ 122,419       12479     $ 200,759     10607    
 
  $ 160,700       12480     $ 216,662     10608    
 
  $ 161,927       12481     $ 229,318     10609    
 
  $ 172,088       11904     $ 169,821     10663    
 
  $ 201,243       11905     $ 164,335     10664    
 
  $ 146,050       11906     $ 159,731     10665    
 
  $ 142,035       11907     $ 203,712     9630    
 
  $ 111,567       11908     $ 175,662     10675    
 
  $ 100,617       11884     $ 180,365     10676    
 
  $ 107,367       11885     $ 182,227     10677    
 
  $ 81,870       11886     $ 193,666     10678    
 
  $ 102,777       11887     $ 184,515     10679    
 
  $ 98,080       11888     $ 194,377     10680    
 
  $ 105,817       11889     $ 208,091  

 



--------------------------------------------------------------------------------



 



Pool 1 — All Assets

                                  File Number       Allocated Firm Bid   File
Number   Allocated Firm Bid   10681    
 
  $ 110,630       10833     $ 451,045     10682    
 
  $ 123,179       10834     $ 510,329     9786    
 
  $ 141,204       10835     $ 413,089     9787    
 
  $ 126,393       9947     $ 327,080     9788    
 
  $ 121,854       12289     $ 185,213     9789    
 
  $ 116,624       12290     $ 175,989     9790    
 
  $ 123,770       12291     $ 169,757     9885    
 
  $ 118,031       12292     $ 147,097     9886    
 
  $ 108,499       12773     $ 229,201     9584    
 
  $ 188,769       12774     $ 221,827     9585    
 
  $ 201,893       12775     $ 184,282     9586    
 
  $ 221,977       12776     $ 409,103     9587    
 
  $ 251,386       12777     $ 402,835     9941    
 
  $ 398,328       12778     $ 428,923     9942    
 
  $ 414,118       10936     $ 209,039     9943    
 
  $ 332,291       10937     $ 195,737     9944    
 
  $ 412,177       10938     $ 214,213     9945    
 
  $ 381,128       10939     $ 200,488     9946    
 
  $ 415,983       10940     $ 209,842     9815    
 
  $ 120,256       10941     $ 211,952     9816    
 
  $ 129,843       10943     $ 160,664     9817    
 
  $ 169,699       10944     $ 167,778     9818    
 
  $ 145,217       10945     $ 169,765     11012    
 
  $ 132,903       10946     $ 174,791     11013    
 
  $ 118,912       10947     $ 189,549     11014    
 
  $ 112,567       10950     $ 168,155     9518    
 
  $ 218,827       10951     $ 183,240     9519    
 
  $ 213,275       10952     $ 210,019     9520    
 
  $ 218,827       10953     $ 194,734     9521    
 
  $ 195,891       10954     $ 170,646     10754    
 
  $ 131,687       10955     $ 109,892     10755    
 
  $ 134,775       10956     $ 108,580     10277    
 
  $ 146,627       10957     $ 119,490     10278    
 
  $ 178,865       10958     $ 137,617     10279    
 
  $ 187,203       10959     $ 132,512     10280    
 
  $ 192,611       10960     $ 149,341     10281    
 
  $ 209,524       11495     $ 107,660     10632    
 
  $ 122,347       11496     $ 98,357     10633    
 
  $ 163,149       11500     $ 316,935     10634    
 
  $ 200,478       11501     $ 264,554     12222    
 
  $ 103,623       11497     $ 94,583     12223    
 
  $ 132,766       11498     $ 111,357     12221    
 
  $ 74,668       11499     $ 134,731     12228    
 
  $ 75,184       12049     $ 103,415     12229    
 
  $ 102,368       12050     $ 82,072     12230    
 
  $ 93,457       11842     $ 118,752     12231    
 
  $ 120,573       11844     $ 234,521     12233    
 
  $ 153,706       11845     $ 179,283     12234    
 
  $ 128,223       11848     $ 135,230     12224    
 
  $ 86,277       11846     $ 251,693     12225    
 
  $ 75,216       11847     $ 205,572     12226    
 
  $ 89,185       13537     $ 73,190  

 



--------------------------------------------------------------------------------



 



Pool 1 — All Assets

                                  File Number       Allocated Firm Bid   File
Number   Allocated Firm Bid   12227    
 
  $ 108,284       13538     $ 73,177     12232    
 
  $ 69,515       13539     $ 79,510     11810    
 
  $ 169,467       13540     $ 78,454     12833    
 
  $ 129,716       13541     $ 182,364     12834    
 
  $ 152,448       13542     $ 168,250     12835    
 
  $ 172,249       12918     $ 272,941     12836    
 
  $ 151,913       12919     $ 260,688     10736    
 
  $ 159,761       12920     $ 318,266     10737    
 
  $ 144,174       12921     $ 312,525     12759    
 
  $ 168,153       12922     $ 319,293     12760    
 
  $ 150,226       12923     $ 682,586     12761    
 
  $ 171,195       12924     $ 358,173     10732    
 
  $ 96,410       12925     $ 391,089     10733    
 
  $ 85,707       11672     $ 258,977     10734    
 
  $ 83,074       11673     $ 233,718     12763    
 
  $ 96,952       11674     $ 228,945     12764    
 
  $ 98,007       11675     $ 196,999     12349    
 
  $ 112,301       11676     $ 218,122     12350    
 
  $ 119,112       11677     $ 193,343     10907    
 
  $ 132,443       11668     $ 176,749     10905    
 
  $ 137,732       11669     $ 186,524     10906    
 
  $ 153,766       11670     $ 184,641     12624    
 
  $ 174,623       11671     $ 165,891     12625    
 
  $ 198,397       11241     $ 86,771     10878    
 
  $ 134,890       11242     $ 87,379     10879    
 
  $ 117,005       10744     $ 147,744     10880    
 
  $ 143,181       10748     $ 125,198     10881    
 
  $ 150,666       10749     $ 137,391     10882    
 
  $ 195,156       10745     $ 115,458     10883    
 
  $ 195,809       10746     $ 108,337     12383    
 
  $ 147,107       10747     $ 102,824     12384    
 
  $ 120,927       12271     $ 123,113     12631    
 
  $ 104,655       12272     $ 151,315          
 
            12273     $ 148,371  

 



--------------------------------------------------------------------------------



 



Pool 2 — All Assets

                  File Number       Allocated Firm Bid   8711    
 
  $ 260,558     10023    
 
  $ 122,261     10034    
 
  $ 244,590     10039    
 
  $ 92,591  

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Excluded Assets

 



--------------------------------------------------------------------------------



 



Pool 1 — Excluded Assets

                                  File Number       Allocated Bid Price   File
Number   Allocated Bid Price   6913    
 
  $ 131,221       10337     $ 215,585     7428    
 
  $ 185,406       10338     $ 178,613     7431    
 
  $ 94,677       10339     $ 221,706     7521    
 
  $ 121,025       10483     $ 339,902     7042    
 
  $ 143,835       9584     $ 188,769     7043    
 
  $ 141,355       9941     $ 398,328     7441    
 
  $ 109,941       9942     $ 414,118     7442    
 
  $ 128,128       9943     $ 332,291     7853    
 
  $ 157,062       10732     $ 96,410     7854    
 
  $ 162,849       10733     $ 85,707     7855    
 
  $ 185,996       10734     $ 83,074     7856    
 
  $ 177,729       12763     $ 96,952     7857    
 
  $ 197,570       12764     $ 98,007     7568    
 
  $ 99,595       10880     $ 143,181     7569    
 
  $ 117,143       12631     $ 104,655     7571    
 
  $ 149,487       12817     $ 204,829     7465    
 
  $ 113,624       12250     $ 251,210     7466    
 
  $ 89,861       10774     $ 188,119     7467    
 
  $ 102,615       10791     $ 261,600     8570    
 
  $ 103,469       10792     $ 288,040     8571    
 
  $ 138,399       10802     $ 268,037     8742    
 
  $ 108,087       11860     $ 271,433     8743    
 
  $ 133,628       11919     $ 193,293     8117    
 
  $ 122,625       10793     $ 156,737     8118    
 
  $ 127,755       10795     $ 171,394     8331    
 
  $ 197,229       12940     $ 240,617     8325    
 
  $ 136,024       13384     $ 238,529     8326    
 
  $ 143,186       13385     $ 276,844     9258    
 
  $ 133,008       13386     $ 222,728     9259    
 
  $ 148,135       10978     $ 171,882     8836    
 
  $ 107,185       10979     $ 172,275     8838    
 
  $ 97,478       11624     $ 166,649     8839    
 
  $ 133,156       11625     $ 127,888     8840    
 
  $ 103,900       11626     $ 134,095     8846    
 
  $ 178,589       10693     $ 195,523     9052    
 
  $ 180,281       11539     $ 212,052     9053    
 
  $ 143,377       11540     $ 166,389     9054    
 
  $ 146,738       10835     $ 413,089     9055    
 
  $ 143,504       12290     $ 175,989     9057    
 
  $ 141,181       12291     $ 169,757     8099    
 
  $ 156,168       11495     $ 107,660     8577    
 
  $ 195,063       11496     $ 98,357     8855    
 
  $ 128,831       12049     $ 103,415     8856    
 
  $ 159,855       12050     $ 82,072     9389    
 
  $ 76,939       11842     $ 118,752     9397    
 
  $ 158,311       11844     $ 234,521     9705    
 
  $ 93,674       11848     $ 135,230     9639    
 
  $ 156,016       11846     $ 251,693     9640    
 
  $ 186,166       11847     $ 205,572     9641    
 
  $ 257,731       13541     $ 182,364     9656    
 
  $ 137,361       13542     $ 168,250     10335    
 
  $ 223,326       12923     $ 682,586     10336    
 
  $ 185,916       12925     $ 391,089  

 



--------------------------------------------------------------------------------



 



Pool 2 — Excluded Assets

          File Number   Allocated Bid Price
8711
  $ 260,558  

 



--------------------------------------------------------------------------------



 



EXHIBIT C
See the column entitled Allocated Bid Price in Exhibit B to the Purchase
Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Calculation of Proration Amount
     1. The following adjustments and prorations shall be apportioned between
Seller and Buyer at Closing as of 11:59 p.m. (New York City Time) on the Cut-Off
Date (the “Cut-Off Time”) (with Seller being responsible for reimbursing Buyer
for all of the following costs and expenses incurred by Buyer (or Subsidiary
after the Closing) to the extent such costs and/or expenses relate to the period
of ownership or maintenance of the Subject Assets prior to the Cut-Off Time and
with Buyer being responsible for reimbursing Seller for all of the following
costs and expenses incurred by Seller to the extent such costs and/or expenses
relate to the period of ownership or maintenance of the Subject Assets after the
Cut-Off Time), to the extent that, on or prior to Closing, either Party has
paid, received or is due any of the following amounts directly arising from the
ownership, operation or maintenance of the Subject Assets:
          (a) all real estate taxes or personal property taxes, water charges,
sewer rents and vault charges, if any, on the basis of the fiscal years,
respectively, for which same have been assessed;
          (b) utilities, including, without limitation, telephone, steam,
electricity and gas, on the basis of the most recently issued bills therefor,
subject to adjustment after the Closing when the next bills are available, or if
current meter readings are available, on the basis of such readings;
          (c) any prepaid items, including, without limitation, insurance for
each Subject Assets, fees for licenses which are transferred to Buyer at the
Closing and annual permit and inspection fees; and
          (d) all casualty repairs, maintenance costs and repair costs and other
property-level out-of-pocket costs and expenses incurred and paid to third
parties in the ordinary course consistent with past practice for the purpose of
maintaining the Subject Assets in proper condition.
     2. Seller and Buyer shall cooperate to make the adjustments and prorations
required under this Exhibit D in accordance with the provisions of this
Agreement and otherwise on a cash basis or accrual basis, as appropriate, and in
accordance with sound accounting practices and the local customs regarding title
closings as recommended by the Real Estate Board of New York.
     3. Notwithstanding anything to the contrary in this Exhibit D, to the
extent that any amounts referenced in Section 1 of this Exhibit D are included
in the calculation of the Additional Proceeds Amount, such amounts shall be
disregarded for purposes of calculating the Proration Amount.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
     
 
SERVICING AGREEMENT
between
RESIDENTIAL CAPITAL, LLC
and
MHPOOL HOLDINGS LLC
dated as of
September 30, 2008
     
 

 



--------------------------------------------------------------------------------



 



SERVICING AGREEMENT
     THIS SERVICING AGREEMENT (this “Agreement”) is made and entered into as of
September 30, 2008, among Residential Capital, LLC, a Delaware limited liability
company (“ResCap”), on behalf of itself and its controlled Affiliates (as
defined in the Purchase Agreement (as defined below)) and MHPool Holdings LLC, a
Delaware limited liability company (“Buyer”), on behalf of itself and
Subsidiary.
RECITALS
     A. ResCap, DOA Holding Properties, LLC,, a Delaware limited liability
company and indirect wholly-owned subsidiary of ResCap, DOA Properties IIIB (KB
Models), LLC, a Delaware limited liability company and a subsidiary of Holdings
(“Subsidiary”) and Buyer entered into that certain Purchase Agreement, dated as
of September 30, 2008 (the “Purchase Agreement”), pursuant to which, on the
Closing Date, Buyer purchased from ResCap, and ResCap sold to Buyer, the
Interests.
     B. The parties desire to enter into this Agreement on the terms and subject
to the conditions set forth herein.
     C. Capitalized terms used but not defined herein shall have the respective
meanings set forth in the Purchase Agreement.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, upon the terms and subject to the conditions set forth in this
Agreement, the parties hereto, intending to be legally bound, hereby agree as
follows:
          ARTICLE IX Agreement to Provide Services.
               Section 9.1 Agreement. ResCap hereby agrees to provide, or cause
its controlled Affiliates to provide, or use its commercially reasonable efforts
to cause other third parties to provide, to Subsidiary and Buyer, the Services
(as defined below) with the same degree of care, skill, and diligence and in
substantially the same manner as such services have been obtained by Subsidiary
or any of the Prior Owners with respect to the Subject Assets during the
six-month period ended September 30, 2008 (from ResCap or its controlled
Affiliates or by virtue of third party services made available by ResCap or its
controlled Affiliates) (the “Required Servicing Standard”); provided, however,
that ResCap may only use third parties to provide Services so long as such third
parties (or similar third parties) provided such Services (directly or
indirectly) to Subsidiary as of the Closing Date. The term “Prior Owners” means,
collectively, DOA Properties III (Models), LLC and GMAC Model Home Finance, LLC.
               Section 9.2 Services. As used in this Agreement, the term
“Services” means all services obtained by Subsidiary or a Prior Owner with
respect to the Subject Assets during the six-month period ended September 30,
2008 (from ResCap or its controlled Affiliates or by virtue of third party
services made available by ResCap or its

 



--------------------------------------------------------------------------------



 



controlled Affiliates) that are necessary or advisable, in the reasonable
judgment of Buyer, to own, operate and maintain the Subject Assets as owned,
operated and maintained by Subsidiary or a Prior Owner during the six-month
period ended September 30, 2008, including, without limitation, the services
described in the schedules attached hereto (the “Schedules”).
               Section 9.3 Change in Services. Any material change in the manner
in which the Services are provided (a “Material Change in Service”), including
any change in the employees or third parties providing such Services, shall
require Buyer’s prior written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. To the fullest extent practicable, Buyer shall
receive a written request for consent from ResCap at least five business days
prior to any proposed Material Change in Service, together with reasonable
documentation describing the material terms of such proposed Material Change in
Service. Notwithstanding the foregoing, Buyer acknowledges that certain Material
Changes in Service may be outside of ResCap’s control (“Involuntary Changes”),
including the resignation of any employee or the termination by any third party
service provider of its provision of services to ResCap, and that any
Involuntary Change shall not require Buyer’s prior written consent; provided,
that (i) ResCap shall confer with Buyer in determining the appropriate course of
conduct in addressing any Involuntary Changes and (ii) ResCap shall obtain
Buyer’s written consent (not to be unreasonably withheld, delayed or
conditioned) prior to taking any action in response to such Involuntary Change
that, if taken, would constitute a Material Change in Service.
          ARTICLE X Payment of Services.
               Section 10.1 Service Costs. From Closing until the thirty
(30) day anniversary thereof, ResCap shall bear all costs of providing the
Services. Thereafter, in consideration for each Service, Buyer shall reimburse
ResCap as set forth on Schedule I hereto.
               Section 10.2 Invoicing of Service Costs. During the applicable
term of each Service, ResCap shall invoice Buyer for the Applicable Service Cost
promptly after the end of each calendar month during such term. Buyer shall
include with each invoice a reasonably detailed description of the Services
performed, the costs charged, and such other details as may be necessary to
support the invoice. All undisputed invoices shall be paid by Buyer to ResCap by
wire transfer of immediately available funds not later than sixty (60) calendar
days after receipt by Buyer of ResCap’s invoice, in accordance with the wiring
instructions provided by ResCap to Buyer.
               Section 10.3 Service Cost Disputes. In the event that Buyer has a
good faith dispute with regard to any costs invoiced by ResCap hereunder, Buyer
shall provide ResCap with written notice of such dispute, together with a
reasonably detailed explanation of such dispute, at or prior to the time payment
would have otherwise been due, and Buyer may withhold payment of any disputed
amounts pending resolution of the dispute. Buyer’s failure to pay amounts
disputed in accordance with the preceding

2



--------------------------------------------------------------------------------



 



sentence shall not be grounds for a claim of breach or suspension of the
provision of Services by ResCap, its controlled Affiliates or any third party
service provider.
               Section 10.4 Records and Inspection. During the term of this
Agreement, ResCap shall maintain complete and accurate records of the Services
provided, costs invoiced to Buyer and payments made thereunder. All such records
shall be available for inspection by Buyer or its representative.
     ARTICLE XI Relationship between the Parties.
               Section 11.1 Independent Contractors. ResCap, its controlled
Affiliates and any third party service providers in the performance of the
Services, shall be acting as independent contractors to Subsidiary and Buyer and
its Affiliates, and not as partners, joint venturers or agents of Buyer. Neither
ResCap nor Buyer intends to create by this Agreement an employer-employee
relationship. Each of ResCap, its controlled Affiliates and any third party
service providers, on the one hand, and Subsidiary and Buyer, on the other hand,
shall retain control over their respective personnel, and their respective
employees shall not be considered employees of the other. Except as expressly
provided pursuant to any signing authority granted pursuant to any power of
attorney or written consent of the board of directors of Buyer, neither ResCap,
any of its controlled Affiliates or any third party service providers, on the
one hand, nor Subsidiary or Buyer, on the other hand, shall have any right,
power or authority to create any obligation, express or implied, on behalf of
the other pursuant to this Agreement.
               Section 11.2 Cooperation. ResCap shall, and shall cause its
controlled Affiliates to, and shall use its commercially reasonable efforts to
cause its, employees, agents, representatives, third party service providers and
subcontractors to, cooperate fully with Buyer, its Affiliates and their
respective employees, agents and representatives to facilitate, in all respects,
the provision of Services to Buyer and its Affiliates. Buyer shall and shall use
its commercially reasonable efforts to cause its respective employees, agents,
representatives and subcontractors to, cooperate fully with ResCap, its
controlled Affiliates and their respective employees, agents and representatives
to facilitate, in all respects, the provision of Services to Buyer.
               Section 11.3 Steering Committee. As promptly as practicable,
ResCap and Buyer shall form a steering committee (the “Steering Committee”),
which shall consist of two individuals, one of whom shall be nominated by ResCap
and one of whom shall be nominated by Buyer. Subject to Section 1.3, to the
fullest extent practicable, ResCap shall keep the Steering Committee reasonably
informed of all proposed changes to the provision of Services and consult with
the Steering Committee prior to taking any such action that would reasonably be
expected to adversely affect the provision of Services hereunder.

3



--------------------------------------------------------------------------------



 



          ARTICLE XII Service Standard; Compliance with Laws.
               Section 12.1 Service Standard. ResCap shall, or shall cause its
controlled Affiliates to, or shall use its commercially reasonable efforts to
cause its third party service providers to, provide the Services.
               Section 12.2 Compliance With Laws. Neither ResCap nor any of its
controlled Affiliates shall violate any applicable Laws in connection with its
performance of the Services.
               Section 12.3 Third Party Service Provider. In each instance
hereunder where ResCap shall use a third party service provider to provide the
Services, ResCap shall use its commercially reasonably efforts to cause such
third party service providers to provide the Services in accordance with the
Required Servicing Standard and other applicable terms hereof. Notwithstanding
the foregoing, any failure of any such third party service provider to perform
any Services in accordance with the Required Servicing Standard or other
applicable terms hereof shall constitute a breach by ResCap of the Requisite
Servicing Standard or such other term, as the case may be, and Subsidiary and
Buyer shall be entitled to the remedies provided in this Agreement with respect
to such ResCap breach.
          ARTICLE XIII Service Disruptions. If ResCap, its controlled
Affiliates’ or any third party service provider’s performance of any Services is
interrupted in whole or in part for any reason for more than three (3) full
Business Days, then Subsidiary and Buyer has the right (in addition to any other
remedies available under this Agreement or by Law), at ResCap’s sole cost and
expense, to make commercially reasonable arrangements to procure such
interrupted Services from an alternative source for the period and to the extent
reasonably necessitated by such interruption, or, if longer, for the duration of
the contract entered into with such alternative source (provided, that Buyer
shall use commercially reasonable efforts to limit the duration of the contract
with such alternate source to the shortest period of time that is reasonably
practical).
          ARTICLE XIV Indemnification.
               Section 14.1 Buyer Indemnity. Buyer shall indemnify, defend and
hold harmless ResCap, its controlled Affiliates and its and their respective
officers, directors, managers, partners, members, employees, successors and
assigns (collectively, the “ResCap Indemnified Parties”) from and against all
Losses arising out of any third party claims in connection with or arising from
the performance of the obligations of ResCap and its controlled Affiliates under
this Agreement, except to the extent such Losses arise out of (i) the gross
negligence or willful misconduct of ResCap or any of its controlled Affiliates
in the performance of its obligations under this Agreement, or (ii) any claim
that any of the Services violates or infringes on any intellectual property
rights of any third party.
               Section 14.2 ResCap Indemnity. ResCap shall indemnify, defend and
hold harmless Buyer, its Affiliates (including, for the avoidance of doubt,
Subsidiary) and

4



--------------------------------------------------------------------------------



 



its and their respective officers, directors, managers, partners, members,
employees, successors and assigns (collectively, the “ Buyer Indemnified
Parties”) from and against all Losses arising out of (i) the gross negligence or
willful misconduct of ResCap or any of its controlled Affiliates in the
performance of its obligations under this Agreement, or (ii) any claim that any
of the Services violates or infringes on any intellectual property rights of any
third party.
               Section 14.3 Procedure. The indemnified party shall promptly
notify the indemnifying party of any action for which an indemnified party
intends to claim indemnification hereunder (provided, however, that the failure
to so notify the indemnifying party will not relieve the indemnifying party from
its indemnification obligations, except to the extent (and only to the extent)
that the indemnifying party is prejudiced by such failure). The indemnified
party agrees that that the indemnifying party will have the right to assume and
control the defense or settlement of such action, with counsel chosen by the
indemnifying party and reasonably acceptable to the indemnified party; provided,
however, that (i) if the indemnifying party assumes the defense of any action,
it shall have conclusively established its obligation to indemnify the
indemnified party with respect to such action and (ii) the indemnifying party
shall not enter into any settlement or compromise of any such claim in the event
such settlement or compromise imposes any liability or obligation on the
indemnified party without the indemnified party’s prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed). The
indemnified party agrees to cooperate in all reasonable respects with the
indemnifying party and its legal representatives in the investigation and
defense of any action covered by indemnification hereunder.
               Section 14.4 Limitation of Liability. NEITHER RESCAP NOR BUYER
SHALL BE REQUIRED TO INDEMNIFY THE OTHER OR THE OTHER’S CONTROLLED AFFILIATES
FOR ANY EXEMPLARY, PUNITIVE, TREBLE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR
SPECULATIVE DAMAGES, LOST PROFITS OR INTERNAL COSTS; PROVIDED HOWEVER, THAT, IF
ANY INDEMNIFIED PARTY IS HELD LIABLE PURSUANT TO A THIRD-PARTY CLAIM FOR ANY OF
SUCH DAMAGES AND THE INDEMNIFYING PARTY IS OBLIGATED TO INDEMNIFY SUCH
INDEMNIFIED PARTY UNDER SECTION 6.1 OR SECTION 6.2 OF THIS AGREEMENT, THEN THE
INDEMNIFYING PARTY SHALL BE LIABLE FOR AND OBLIGATED TO REIMBURSE THE
INDEMNIFIED PARTY FOR SUCH DAMAGES.
          ARTICLE XV Term and Termination.
               Section 15.1 Term. This Agreement shall be effective from and
after the Closing Date and continue until the earlier of (i) the date on which
all Services have been terminated in accordance with the terms hereof and
(ii) the dissolution of Buyer. This Agreement shall terminate automatically
(without further action by any of the parties hereto) at the end of the term set
forth in the preceding sentence. ResCap shall provide, or cause to be provided
to, Buyer and Subsidiary each Service until the earlier to occur of (i) the date
on which Buyer notifies ResCap in writing to terminate such Service pursuant to
Section 7.2 hereof and (ii) the dissolution of Buyer.

5



--------------------------------------------------------------------------------



 



               Section 15.2 Termination of Services. Buyer may terminate its
right to receive any particular Service for any or no reason by providing ResCap
not less than thirty (30) days’ prior written notice setting forth the
termination date for such Service.
               Section 15.3 Obligations on Termination. Upon any termination of
this Agreement or any Service, (i) ResCap shall cooperate, and cause its
controlled Affiliates to cooperate, and shall use its commercially reasonably
efforts to cause its third party service providers to cooperate, with all
reasonable requests by Buyer in connection with the transition of such Services,
including the transfer and retention of records and data pertaining to the
Services or the Subsidiary to Buyer or its designees (in a mutually agreed
industry standard electronic format), (ii) ResCap shall return to Buyer or, to
the extent permitted by applicable Law, destroy, at Buyer’s option, all
Confidential Information (including data) relating to the Subsidiary or the
Services that is in ResCap’s, any of its controlled Affiliates’ or any third
party service provider’s possession or control; (iii) no party hereto shall be
relieved of any liability for any breach or nonfulfillment of any of its
obligations hereunder with respect to such Service prior to termination of such
Service; and (iv) Section 2 (as to any unpaid amounts), Sections 6, 8 and 9 and
this Section 7 shall survive any termination of this Agreement or of any
Service.
          ARTICLE XVI Confidentiality.
               Section 16.1 Confidential Information. As used in this Agreement,
“Confidential Information” means any and all non-public information, in any
form, furnished or made available directly or indirectly by one party hereto or
any of its Affiliates (the “Disclosing Party”) to the other hereto or any of its
Affiliates or third party service providers (the “Receiving Party”) pursuant to
this Agreement, and in the case of Buyer as the Disclosing Party the term
Confidential Information shall also include any non-public information
concerning Buyer, any of its Affiliates (including, without limitation,
Subsidiary) or any of the Subject Assets.
               Section 16.2 Obligations of Confidentiality. The Receiving Party
shall protect the Confidential Information of the Disclosing Party by using the
same degree of care to prevent the unauthorized use, dissemination, or
publication of such Confidential Information as the Receiving Party uses to
protect its own Confidential Information of a similar nature, but in no event
shall the Receiving Party use less than a reasonable standard of care in its
treatment of such Confidential Information. The Receiving Party shall use the
Confidential Information solely for the purposes contemplated by this Agreement,
and shall limit its disclosure of such Confidential Information to those
employees, other personnel and third party service providers who have a need to
know such Confidential Information for such purposes and who are informed of the
confidential nature of such Confidential Information and directed to use, hold
and protect such Confidential Information in accordance with this Agreement. The
Receiving Party shall be responsible for any breach of this Section 8.2 by any
Person to whom it discloses or provides access to Confidential Information.
               Section 16.3 Exclusions.

6



--------------------------------------------------------------------------------



 



          (i) This Agreement imposes no obligation upon the Receiving Party with
respect to Confidential Information which (i) is or becomes a matter of public
knowledge without violation of this Agreement by the Receiving Party or any
other Person to whom the Receiving Party disclosed or provided access to the
Confidential Information of the other party or of its Affiliates; (ii) is
received on a non-confidential basis by the Receiving Party from a third party
that, to the knowledge of the Receiving Party, is rightfully in possession of,
and with a right to make an unrestricted disclosure of, such information; or
(iii) is independently developed by the Receiving Party without the use of
Confidential Information disclosed by the Disclosing Party.
          (ii) If the Receiving Party is required (by applicable law, rule or
regulation or a subpoena, court order, similar judicial process, regulatory
agency, Governmental Entity, self-regulatory organization or stock exchange
rule) to disclose any Confidential Information, the Receiving Party will, to the
extent consistent with legal and regulatory requirements: (i) promptly notify
the Disclosing Party of the existence, terms and circumstances surrounding such
requirement, (ii) reasonably consult with the Disclosing Party on the
advisability of taking legally available steps to resist or narrow such
requirement and (iii) if disclosure of such information is required, to furnish
only that portion of the Confidential Information which the Receiving Party is
required to disclose and to reasonably cooperate with the Disclosing Party, at
the Disclosing Party’s sole cost and expense, to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information.
               Section 16.4 Ownership of Confidential Information. Neither the
Receiving Party nor any of its controlled Affiliates or third party service
providers shall obtain any rights with respect to the Confidential Information
of the Disclosing Party, and in all cases the Disclosing Party shall retain all
right, title and interest in its Confidential Information.
               Section 16.5 Return of Confidential Information. Upon termination
of this Agreement, or at any time upon request by the Disclosing Party, the
Receiving Party shall return to the Disclosing Party or, to the extent permitted
by applicable Law, destroy, at the Disclosing Party’s option, all Confidential
Information of the Disclosing Party that is in the possession or under the
control of the Receiving Party or any of its controlled Affiliates or third
party service providers (including all copies thereof).
          ARTICLE XVII General Provisions.
               Section 17.1 Miscellaneous Provisions. Sections 8.1, 8.2, 8.5,
8.8, 8.9, 8.10, 8.11 and 8.12 of the Purchase Agreement shall apply to this
Agreement mutatis mutandis as if set forth herein.
               Section 17.2 Successors and Assigns. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective

7



--------------------------------------------------------------------------------



 



successors, legal representatives and assigns. No party hereto may assign any of
its rights or delegate any of its obligations under this Agreement, by operation
of Law or otherwise, without the prior written consent of the other party
hereto; provided, however, that Buyer may assign or delegate, in whole or in
part, its rights and obligations under this Agreement to any one or more of its
Affiliates so long as Buyer remains responsible for the performance of its
obligations hereunder. Nothing in this Agreement, express or implied, is
intended to confer upon any Person other than ResCap, Buyer and each of its
controlled Affiliates, successors, legal representatives and permitted assigns,
any rights or remedies under or by reason of this Agreement; provided, that, the
Buyer Indemnified Parties (solely with respect to their indemnification rights
pursuant to this Agreement) and the ResCap Indemnified Parties (solely with
respect to their indemnification rights pursuant to this Agreement) shall be
third party beneficiaries of such Sections of this Agreement, entitled to
enforce those specified provisions hereof.
               Section 17.3 Interpretation. The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Terms defined in the singular in this Agreement shall also include the plural
and vice versa. The captions and headings herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, and Schedules are to Articles,
Sections, and Schedules of this Agreement unless otherwise specified. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation,” whether or not
they are in fact followed by those words or words of like import. The phrases
“the date of this Agreement,” “the date hereof” and phrases of similar import,
unless the context otherwise requires, shall be deemed to refer to the date set
forth in the Preamble to this Agreement. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. If any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.
               Section 17.4 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
               Section 17.5 Disputes. Any controversy or dispute arising out of
this Agreement (each, a “Dispute”), including, without limitation, any dispute
under Section 2.3 hereof, shall be submitted to the Steering Committee. If the
Steering Committee fails to reach unanimous agreement on the resolution of such
Dispute within twenty (20) Business Days, then either ResCap or Buyer may seek
remedies under Delaware law, and in connection therewith, such Dispute shall be
brought in the Chancery Court of the State of Delaware, any other state court of
the State of Delaware or the United States District Court for the District of
Delaware (the “Chosen Courts”), and solely in connection with claims arising
under this Agreement or the transactions that are the subject of this Agreement,
each Party: (i) irrevocably submits to the exclusive

8



--------------------------------------------------------------------------------



 



jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts, (iii) waives any objection
that the Chosen Courts are an inconvenient forum or do not have jurisdiction
over any Party hereto and (iv) agrees that service of process upon such Party in
any such action or proceeding shall be effective if notice is given in
accordance with Section 8.1 of the Purchase Agreement. Each Party hereto
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.
               Section 17.6 Entire Agreement. This Agreement (including the
Schedules hereto), the Purchase Agreement and the other Transaction Documents
contain the entire agreement between the parties hereto with respect to the
subject matter hereof and thereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters.
               Section 17.7 Force Majeure. Subject to Section 5 of this
Agreement, neither party shall be responsible to the other for any delay in or
failure of performance of its obligations under this Agreement (other than
payment obligations under Section 2) to the extent such delay or failure is
attributable to any cause beyond its reasonable control, including any act of
God, fire, earthquake, failures of its computers or electronic transmissions
(but solely to the extent outside its reasonable control), strike or other labor
disputes, war, embargo or other governmental act, or riot; provided, however,
that the party affected thereby gives the other party prompt written notice of
the occurrence of any event that is likely to cause any delay or failure setting
forth a reasonable estimate of the length of any delay and any expectation that
it shall be unable to resume performance; and provided, further, that said
affected party shall use its commercially reasonable efforts to expeditiously
overcome the effects of that event and resume performance with the least
possible delay. For the avoidance of doubt, Buyer shall not be obligated to pay
ResCap or any of its controlled Affiliates for Services during the period of
time when ResCap is not providing, or causing to be provided, such Services.
               Section 17.8 Conflicts. In case of conflict between the terms and
conditions of this Agreement and the Purchase Agreement, the Purchase Agreement
shall control.
               Section 17.9 Schedules. All Schedules annexed hereto or referred
to herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein.
[SIGNATURE PAGE FOLLOWS THIS PAGE]

9



--------------------------------------------------------------------------------



 



EXHIBIT F
     IN WITNESS WHEREOF, the parties hereto have executed or caused this
Agreement to be executed as of the date first written above.

            RESIDENTIAL CAPITAL, LLC,
      on behalf of itself and its controlled Affiliates
      By:           Name:           Title:        

            MHPOOL HOLDINGS LLC,
on behalf of itself and Subsidiary
      By:      

            By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Schedule I
SERVICES TO BE PROVIDED

•   Employees, including support of asset managers from ResCap’s Special Assets
Group and internal ResCap legal counsel;   •   Third party professional service
providers, including legal;   •   Cash management services;   •   IT services;  
•   Accounting services;   •   Insurance;   •   Use of the Richmond, Virginia
headquarters facility, the Dallas, Texas servicing facility and/or such other
facilities as determined by ResCap; provided, however, that if there is a
material reduction in the performance of Services at the Richmond, Virginia or
Dallas, Texas facility, taken as a whole, then ResCap’s designation of
replacement facilities to perform such Services shall require Buyer’s prior
written consent, which shall not be unreasonably withheld, delayed or
conditioned; and   •   Such other Services as may be necessary or incidental to
own, operate and maintain the Subject Assets for the benefit of Buyer consistent
with the ordinary course of business consistent with past practice relating to
the Subject Assets.

PRICING

•   $300 per month per REO model; plus   •   For all models under lease as of
the end of the applicable calendar month, 30 basis points per annum on value
allocated to such models as per Exhibit C of the Purchase Agreement; plus   •  
Reimbursement for direct, out-of-pocket costs and expenses incurred during the
applicable calendar month in connection with providing for Services, including,
without limitation, taxes, utilities, insurance premiums, fees and expenses of
outside counsel, accountants, and other outside professionals and advisors, and
all costs and fees incurred in pursuing any insurance claims (including costs of
professional adjusters).

11



--------------------------------------------------------------------------------



 



EXHIBIT F
LIMITED ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Limited Assignment and Assumption Agreement (this “Assignment”) is
made and executed as of the 30th day of September, 2008, by and among KBOne,
LLC, a Delaware limited liability company (“KBOne”), DOA Holdings NoteCo, LLC, a
Delaware limited liability company (“Holdings”), Residential Funding Company,
LLC, a Delaware limited liability company (“RFC”), and MHPool Holdings LLC, a
Delaware limited liability company (“Buyer”).
RECITALS:
     A. KBOne entered into a certain Second Amended and Restated Master Sale and
Rental Agreement, dated June 5, 2006 (the “MSRA”), with KB Home, a Delaware
corporation (“KB Home”), and certain other affiliates of KB Home identified in
the MSRA (KB Home and such other affiliates being sometimes hereinafter
collectively referred to as the “Builder”).
     B. Pursuant to the terms of the MSRA, KBOne agreed to purchase certain
single family residential homes from Builder, and to lease such homes back to
Builder for use as model homes in residential developments in which Builder
develops and constructs additional for-sale homes.
     C. In connection with the proposed purchase of homes pursuant to the MSRA,
KBOne made and delivered to KB Home a certain Amended and Restated Note, dated
June 5, 2006 (the “KB Home Note”), evidencing KBOne’s obligation to pay those
portions of the purchase price of homes purchased by KBOne pursuant to the MSRA
that were not paid in cash by KBOne to KB Home upon the closing of the purchase
of such homes by KBOne.
     D. In connection with the KB Home Note, Residential Funding Corporation,
the predecessor of RFC, gave a performance and payment guaranty (the “Guaranty”)
to KB Home, effective as of June 5, 2006, in connection with KBOne’s obligations
under the MSRA and the Note.
     E. Effective as of June 9, 2008, all of the equity of KBOne was transferred
indirectly to CMH Holdings LLC (the “CMH Transfer”) pursuant to that Purchase
Agreement, dated as of June 6, 2008, among Residential Capital, LLC, GMAC Model
Home Finance I, LLC and CMH Holdings LLC (the “June Purchase Agreement”) and, in
connection therewith, KBOne conveyed to DOA Properties IIIB (KB Models), LLC, a
Delaware limited liability company and a

12



--------------------------------------------------------------------------------



 



subsidiary of Holdings (“DOA IIIB”), those certain model homes and real property
on which they are constructed described on attached Schedule 1 (the “DOA
Models”), and KBOne retained title to those certain model homes and real
property on which they are constructed described on attached Schedule 2 (the
“CMH Models”).
     F. In connection with the CMH Transfer, (i) KBOne desires to assign to
Holdings certain rights and obligations under the MSRA and the KB Home Note,
effective as of June 9, 2008, to the extent set forth herein, and Holdings
desires to assume the same, and KBOne desires to retain certain rights and
obligations under the MSRA and the KB Home Note, to the extent set forth herein,
and (ii) RFC desires to assign to KBOne, effective as of June 9, 2008, certain
rights and obligations under the Guaranty, to the extent set forth herein, and
KBOne desires to assume the same, and RFC desires to retain certain rights and
obligations under the Guaranty, to the extent set forth herein.
     G. Effective as of the date hereof, Holdings is hereby assigning to Buyer
(the “DOA Transfer”) pursuant to that Purchase Agreement, dated as of
September 30, 2008, among Residential Capital, LLC (“ResCap”), DOA Holding
Properties, LLC, DOA IIIB and Buyer (the “September Purchase Agreement”) all of
its right, title and interest in and to those DOA Models described on attached
Schedule 3 (the “Pool 1 Models”) by way of a transfer of all of the outstanding
equity of DOA IIIB, and DOA Holding Properties, LLC, and ResCap are retaining
beneficial ownership of those certain DOA Models described on attached
Schedule 4 (the “Excluded Models”).
     H. In connection with the DOA Transfer, Holdings and RFC desire to assign
to Buyer certain rights and obligations under the MSRA, the KB Home Note and the
Guaranty, effective as of the date hereof, to the extent set forth herein, and
Holdings and RFC desire to retain certain rights and obligations under the MSRA,
the KB Home Note and the Guaranty, to the extent set forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of KBOne, Holdings, RFC and
Buyer hereby agree as follows:
     Section 1. Assignment and Assumption of Obligations.
          (a) Effective as of June 9, 2008, (i) KBOne hereby assigns and conveys
to Holdings certain rights and obligations in, to and under the MSRA and the KB
Home Note, but only to the extent set forth opposite Holdings’ name on Exhibit A
hereto, and Holdings hereby

13



--------------------------------------------------------------------------------



 



assumes all of such rights and obligations, and KBOne hereby retains certain
rights and obligations under the MSRA and the KB Home Note, but only to the
extent set forth opposite KBOne’s name on Exhibit A hereto, and (ii) RFC hereby
assigns and conveys to KBOne certain rights and obligations under the Guaranty,
but only to the extent set forth opposite KBOne’s name on Exhibit A hereto, and
KBOne hereby assumes all of such rights and obligations, and RFC hereby retains
all other rights and obligations under the Guaranty, as set forth on Exhibit A.
          (b) Effective as of the date hereof, (i) Holdings hereby assigns and
conveys to Buyer certain rights and obligations in, to and under the MSRA and
the KB Home Note, but only to the extent set forth opposite Buyer’s name on
Exhibit B hereto, and Buyer hereby assumes all of such rights and obligations,
and Holdings hereby retains certain rights and obligations under the MSRA and
the KB Home Note, but only to the extent set forth opposite Buyer’s name on
Exhibit B hereto, and (ii) RFC hereby assigns and conveys to Buyer certain
rights and obligations under the Guaranty, but only to the extent set forth
opposite Buyer’s name on Exhibit B hereto, and Buyer hereby assumes all of such
rights and obligations, and RFC hereby retains all other rights and obligations
under the Guaranty, as set forth on Exhibit B.
          Section 2. Other Covenants of the Parties. Each of KBOne, Holdings,
RFC and Buyer hereby agrees and covenants that it shall not agree to any
modification or amendment of, or waiver any of its rights under, the Note, the
MSRA or the guaranty, without the prior written consent of each of the other
parties hereto.
          Section 3. Further Assurances. KBOne, Holdings, RFC and Buyer agree to
cooperate with each other and to execute such other documents and take such
other actions as may be reasonably required to give effect to the intent and
agreements of the parties as set forth in this Assignment.
[SIGNATURE PAGE FOLLOWS]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed and delivered this
Limited Assignment and Assumption Agreement as of the date set forth above.

                      KBOne, LLC    
 
               
 
  By                          
 
      Its        
 
               
 
                    DOA Holdings NoteCo, LLC    
 
               
 
  By                          
 
      Its        
 
               
 
                    Residential Funding Company, LLC    
 
               
 
  By                          
 
      Its        
 
               
 
                    MHPOOL HOLDINGS LLC    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
               

15



--------------------------------------------------------------------------------



 



EXHIBIT F
SCHEDULE 1
DOA MODELS

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
CMH MODELS

2



--------------------------------------------------------------------------------



 



SCHEDULE 3
POOL 1 MODELS

3



--------------------------------------------------------------------------------



 



SCHEDULE 4
EXCLUDED MODELS

4



--------------------------------------------------------------------------------



 



EXHIBIT A

              Allocation:   KB Home Note   MSRA   Guaranty
KBOne, LLC
  All rights directly arising from the CMH Models.

The following obligations, solely to the extent directly arising from the CMH
Models:


•   Note Shortfall;and
•   Commission Shortfall;

provided, that the foregoing obligations shall exclude Retained Liabilities (as
defined in the June Purchase Agreement).   All rights directly arising from the
CMH Models, including all rights to indemnification for losses directly related
to the CMH Models.

The following obligations, solely to the extentdirectly arising from the CMH
Models:


•   Obligations arising after June 9, 2008

provided, that the foregoing obligations shall exclude Retained Liabilities (as
defined in the June Purchase Agreement) (for the avoidance of doubt, KBOne, LLC
assumes no obligations under Section 13.17 of the MSRA).   All obligations
directly arising from the obligations allocated under this Exhibit A to KBOne,
LLC in respect of the Note and MSRA; provided, that KBOne, LLC shall not be
obligated to pay any amounts contemplated to be paid to “Builder” (as defined in
the MSRA) pursuant to clause (ii)(z) or the last sentence of Section 1(a) of the
Guaranty (i.e., any minimum commitment to “Builder” (as defined in the MSRA) to
pay 10% of the principal balance of the Note attributed to the CMH Models).
 
           
DOA Holding
Properties, LLC
  All other rights and obligations under the KB Home Note prior to, on or after
the effective date of this Assignment (other than those specifically allocated
to KBOne, LLC above).   All other rights and obligations under the MSRA prior
to, on or after June 9, 2008 (other than those specifically allocated to KBOne,
LLC above), including all obligations under Section 8.5 of the MSRA pertaining
to any model homes other than the CMH Models.    
 
           
Residential
Funding Company,
LLC
          All other obligations under the Guaranty prior to, on or after the
effective date of this Assignment (as defined in the June Purchase Agreement).
 
           

              Other:   Holdings’ obligations     Holdings’ obligations     RFC’s
obligations under

5



--------------------------------------------------------------------------------



 



              Allocation:   KB Home Note   MSRA   Guaranty
 
  under the KB Home Note to be treated as Retained Liabilities under the June
Purchase Agreement (including for purposes of the indemnity).   under the MSRA
to be treated as Retained Liabilities under the June Purchase Agreement
(including for purposes of the indemnity).   the Guaranty to be treated as
Retained Liabilities under the June Purchase Agreement (including for purposes
of the indemnity).
 
           
 
  If an event of default occurs, KBOne, LLC and Holdings to be responsible for
the principal and interest associated with the CMH Models and DOA Models,
respectively.   Residential Capital, LLC to agree to perform, pursuant to the
servicing agreement currently in effect, any of KBOne, LLC’s obligations under
the MSRA.    

6



--------------------------------------------------------------------------------



 



EXHIBIT B

              Allocation:   KB Home Note   MSRA   Guaranty
Buyer
  All rights directly arising from the Pool 1 Models.

The following obligations, solely to the extent directly arising from the Pool 1
Models:


•    Note Shortfall; and
•    Commission Shortfall;


provided, that the foregoing obligations shall exclude Retained Liabilities (as
defined in the September Purchase Agreement).   All rights directly arising from
the Pool 1 Models, including all rights to indemnification for losses directly
related to the Pool 1 Models.

The following obligations, solely to the extent directly arising from Pool 1
Models:


•    Obligations arising after the date hereof


provided, that the foregoing obligations shall exclude Retained Liabilities (as
defined in the September Purchase Agreement) (for the avoidance of doubt, Buyer
Entity assumes no obligations under Section 13.17 of the MSRA).   All
obligations directly arising from the obligations allocated under this chart to
Buyer in respect of the KB Home Note and MSRA; provided, that Buyer shall not be
obligated to pay any amounts contemplated to be paid to “Builder” (as defined in
the MSRA) pursuant to clause (ii)(z) or the last sentence of Section 1(a) of the
Guaranty (i.e., any minimum commitment to “Builder” (as defined in the MSRA) to
pay 10% of the principal balance of the Note attributed to the Pool 1 Models).
 
           
DOA Holding
Properties, LLC
  All other rights and obligations under the KB Home Note prior to, on or after
the effective date of this Assignment (other than those specifically allocated
to Buyer above).   All other rights and obligations under the MSRA prior to, on
or after the effective date of this Assignment (other than those specifically
allocated to Buyer above), including all obligations under Section 8.5 of the
MSRA pertaining to any model homes other than the Pool 1 Models.    
 
           
RFC
          All other obligations under the Guaranty prior to, on or after the
effective date of this Assignment.
 
           
Other:
  Holdings’ obligations under the KB Home Note to be treated as Retained
Liabilities under   Holdings’ obligations under the MSRA to be treated as
Retained Liabilities under the   RFC’s obligations under the Guaranty to be
treated as Retained Liabilities under the

7



--------------------------------------------------------------------------------



 



              Allocation:   KB Home Note   MSRA   Guaranty
 
  the September Purchase Agreement (including for purposes of the indemnity).  
September Purchase Agreement (including for purposes of the indemnity).  
September Purchase Agreement (including for purposes of the indemnity).
 
           
 
  If an event of default occurs, Buyer and Holdings to be responsible for the
principal and interest associated with the Pool 1 Models and Excluded Models,
respectively.   Residential Capital, LLC to agree to perform, pursuant to the
servicing agreement currently in effect, any of Buyer’s obligations under the
MSRA.    

8



--------------------------------------------------------------------------------



 



EXHIBIT G
MUTUAL RELEASE
Dated as of September 30, 2008
     Pursuant to Sections 2.6(b) and 2.7(c) of that certain Purchase Agreement,
dated as of September 30, 2008 (the “Purchase Agreement”), by and among
Residential Capital, LLC, a Delaware limited liability company (“ResCap”), DOA
Holding Properties, LLC, a Delaware limited liability company and an indirect
wholly-owned subsidiary of ResCap (“Seller”), DOA Properties IIIB (KB Models),
LLC, a Delaware limited liability company and direct wholly-owned subsidiary of
Seller (“Subsidiary”) and MHPool Holdings LLC, a Delaware limited liability
company (“Buyer”), this Mutual Release (the “Release”), dated as of the Closing
Date, is being entered into by ResCap, on behalf of itself and its controlled
Affiliates (other than Subsidiary) on the one hand, and Subsidiary, on the other
hand. Except as otherwise defined herein, terms used herein with initial capital
letters are so used with the meanings ascribed thereto in the Purchase
Agreement.
     Effective as of the Closing, each of ResCap, on behalf of itself and its
controlled Affiliates (other than Subsidiary), on the one hand, and Subsidiary,
on the other hand, hereby irrevocably and unconditionally releases and forever
discharges one another and each of their respective past and present parents,
subsidiaries and Affiliates, together with each of their respective officers,
directors, members, managers, employees, agents, representatives and attorneys,
predecessors, successors and assigns from any and all Liabilities to one
another, including all Liabilities arising out of or in connection with the
assets, properties, businesses or operations of the Subsidiary, the Interests
and/or the Subject Assets, prior to, or as of, the Closing or otherwise from
events, actions, omissions, failures to act or circumstances occurring or
existing prior to, or as of, the Closing; provided, however, that,
notwithstanding anything to the contrary herein, nothing herein shall release or
discharge or be construed or otherwise deemed to release or discharge any
rights, Liabilities, claims, agreements, arrangements or undertakings of any
Person arising pursuant to any of the Transaction Documents (including, without
limitation, the indemnification obligations of ResCap pursuant to Article VII of
the Purchase Agreement) or any certificate or document required to be executed
in connection with the execution of the Purchase Agreement or the consummation
of the transactions contemplated thereby or otherwise expressly contemplated by
any of the Transaction Documents to continue after the Closing.
     Each of ResCap, on behalf of itself and its controlled Affiliates (other
than Subsidiary) and Subsidiary hereby irrevocably covenants to, and shall cause
its respective controlled Affiliates to, refrain from, directly or indirectly,
asserting or commencing, instituting or causing to be commenced, any claim for
Liabilities of any nature whatsoever based upon any matter covered by this
Release (other than Liabilities excluded pursuant to the proviso set forth in
the paragraph above).
     Each of ResCap and Subsidiary hereby expressly waives, and shall cause its
respective controlled Affiliates to waive any rights it may have under any
statute, law, rule or regulation applicable to the Liabilities released hereby.
Each of ResCap and Subsidiary, on behalf of itself and its respective controlled
Affiliates, assumes the risk of the subsequent discovery or

 



--------------------------------------------------------------------------------



 



understanding of any matter, fact or law which, if known or understood, would in
any respect have affected the releases and waivers made herein. In furtherance
of the foregoing:
     EACH PARTY HERETO ACKNOWLEDGES THAT IT IS FAMILIAR WITH THE PROVISIONS OF
CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
     “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has duly executed this Release
as of the date written above.

            ResCap (on behalf of itself and its controlled
Affiliates, other than Subsidiary):


RESIDENTIAL CAPITAL, LLC
      By:           Name:           Title:           Subsidiary:


DOA PROPERTIES IIIB (KB MODELS), LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT H
() [c34943c3494302.gif]

Contract Concerning Page of 8 02-13-06 (Address of Property) EQUAL HOUSING
PROMULGATED BY THE TEXAS REAL ESTATE COMMISSION (TREC) OPPORTUNITY ONE TO FOUR
FAMILY RESIDENTIAL CONTRACT (RESALE) NOTICE: Not For Use For Condominium
Transactions 1. PARTIES: (Seller) agrees to sell and convey to (Buyer) and Buyer
agrees to buy from Seller the Property described below. 2. PROPERTY:A. LAND:
Lot            Block      , Addition, City of , County of , Texas, known as
(address/zip code), or as described on attached exhibit. B. IMPROVEMENTS: The
house, garage and all other fixtures and improvements attached to the
above-described real property, including without limitation, the following
permanently installed and built-in items, if any: all equipment and appliances,
valances, screens, shutters, awnings, wall-to-wall carpeting, mirrors, ceiling
fans, attic fans, mail boxes, television antennas and satellite dish system and
equipment, heating and air-conditioning units, security and fire detection
equipment, wiring, plumbing and lighting fixtures, chandeliers, water softener
system, kitchen equipment, garage door openers, cleaning equipment, shrubbery,
landscaping, outdoor cooking equipment, and all other property owned by Seller
and attached to the above described real property. C. ACCESSORIES: The following
described related accessories, if any: window air conditioning units, stove,
fireplace screens, curtains and rods, blinds, window shades, draperies and rods,
controls for satellite dish system, controls for garage door openers, entry gate
controls, door keys, mailbox keys, above ground pool, swimming pool equipment
and maintenance accessories, and artificial fireplace logs. D. EXCLUSIONS: The
following improvements and accessories will be retained by Seller and removed
prior to delivery of possession: . The land, improvements and accessories are
collectively referred to as the “Property”. 3. SALES PRICE: A. Cash portion of
Sales Price payable by Buyer at closing.. $ B. Sum of all financing described
below (excluding any loan funding fee or mortgage insurance premium)... $ C.
Sales Price (Sum of A and B).. $ 4. FINANCING: The portion of Sales Price not
payable in cash will be paid as follows: (Check applicable boxes below) A. THIRD
PARTY FINANCING: One or more third party mortgage loans in the total amount of
$(excluding any loan funding fee or mortgage insurance premium). (1) Property
Approval: If the Property does not satisfy the lenders’ underwriting
requirements for the loan(s), this contract will terminate and the earnest money
will be refunded to Buyer. (2) Financing Approval: (Check one box only) (a) This
contract is subject to Buyer being approved for the financing described in the
attached Third Party Financing Condition Addendum. (b) This contract is not
subject to Buyer being approved for financing and does not involve FHA or VA
financing. B. ASSUMPTION: The assumption of the unpaid principal balance of one
or more promissory notes described in the attached TREC Loan Assumption
Addendum. C. SELLER FINANCING: A promissory note from Buyer to Seller of $
        , secured by vendor’s and deed of trust liens, and containing the terms
and conditions described in the attached TREC Seller Financing Addendum. If an
owner policy of title insurance is furnished, Buyer shall furnish Seller with a
mortgagee policy of title insurance. 5. EARNEST MONEY: Upon execution of this
contract by both parties, Buyer shall deposit $ as earnest money with , as
escrow agent, at (address). Buyer shall deposit additional earnest money of
$        with escrow agent within            days after the effective date of
this contract. If Buyer fails to deposit the earnest money as required by this
contract, Buyer will be in default. 6. TITLE POLICY AND SURVEY:A. TITLE POLICY:
Seller shall furnish to Buyer at Seller’s Buyer’s expense an owner policy of
title insurance (Title Policy) issued by (Title Company) in the amount of the
Sales Price, dated at or after closing, insuring Buyer Initialed for
identification by Buyer and Seller TREC NO. 20-7

 



--------------------------------------------------------------------------------



 



() [c34943c3494303.gif]

Contract Concerning Page 2 of 8 02-13-06 (Address of Property) against loss
under the provisions of the Title Policy, subject to the promulgated exclusions
(including existing building and zoning ordinances) and the following
exceptions: (1) Restrictive covenants common to the platted subdivision in which
the Property is located. (2) The standard printed exception for standby fees,
taxes and assessments. (3) Liens created as part of the financing described in
Paragraph 4. (4) Utility easements created by the dedication deed or plat of the
subdivision in which the Property is located. (5) Reservations or exceptions
otherwise permitted by this contract or as may be approved by Buyer in writing.
(6) The standard printed exception as to marital rights. (7) The standard
printed exception as to waters, tidelands, beaches, streams, and related
matters. (8) The standard printed exception as to discrepancies, conflicts,
shortages in area or boundary lines, encroachments or protrusions, or
overlapping improvements. Buyer, at Buyer’s expense, may have the exception
amended to read, “shortages in area”. B. COMMITMENT: Within 20 days after the
Title Company receives a copy of this contract, Seller shall furnish to Buyer a
commitment for title insurance (Commitment) and, at Buyer’s expense, legible
copies of restrictive covenants and documents evidencing exceptions in the
Commitment (Exception Documents) other than the standard printed exceptions.
Seller authorizes the Title Company to deliver the Commitment and Exception
Documents to Buyer at Buyer’s address shown in Paragraph 21. If the Commitment
and Exception Documents are not delivered to Buyer within the specified time,
the time for delivery will be automatically extended up to 15 days or the
Closing Date, whichever is earlier. C. SURVEY: The survey must be made by a
registered professional land surveyor acceptable to the Title Company and any
lender. (Check one box only) (1) Within            days after the effective date
of this contract, Seller shall furnish to Buyer and Title Company Seller’s
existing survey of the Property and a Residential Real Property Affidavit
promulgated by the Texas Department of Insurance (Affidavit). If the existing
survey or Affidavit is not acceptable to Title Company or Buyer’s lender, Buyer
shall obtain a new survey at Seller’s Buyer’s expense no later than 3 days prior
to Closing Date. If Seller fails to furnish the existing survey or Affidavit
within the time prescribed, Buyer shall obtain a new survey at Seller’s expense
no later than 3 days prior to Closing Date. (2) Within            days after the
effective date of this contract, Buyer shall obtain a new survey at Buyer’s
expense. Buyer is deemed to receive the survey on the date of actual receipt or
the date specified in this paragraph, whichever is earlier.
(3) Within            days after the effective date of this contract, Seller, at
Seller’s expense shall furnish a new survey to Buyer. D. OBJECTIONS: Buyer may
object in writing to defects, exceptions, or encumbrances to title: disclosed on
the survey other than items 6A(1) through (7) above; disclosed in the Commitment
other than items 6A(1) through (8) above; or which prohibit the following use or
activity: . Buyer must object not later than (i) the Closing Date or (ii) days
after Buyer receives the Commitment, Exception Documents, and the survey,
whichever is earlier. Buyer’s failure to object within the time allowed will
constitute a waiver of Buyer’s right to object; except that the requirements in
Schedule C of the Commitment are not waived. Provided Seller is not obligated to
incur any expense, Seller shall cure the timely objections of Buyer or any third
party lender within 15 days after Seller receives the objections and the Closing
Date will be extended as necessary. If objections are not cured within such
15 day period, this contract will terminate and the earnest money will be
refunded to Buyer unless Buyer waives the objections. E. TITLE NOTICES:(1)
ABSTRACT OR TITLE POLICY: Broker advises Buyer to have an abstract of title
covering the Property examined by an attorney of Buyer’s selection, or Buyer
should be furnished with or obtain a Title Policy. If a Title Policy is
furnished, the Commitment should be promptly reviewed by an attorney of Buyer’s
choice due to the time limitations on Buyer’s right to object. (2) MANDATORY
OWNERS’ ASSOCIATION MEMBERSHIP: The Property is is not subject to mandatory
membership in an owners’ association. If the Property is subject to mandatory
membership in an owners’ association, Seller notifies Buyer under §5.012, Texas
Property Code, that, as a purchaser of property in the residential community in
which the Property is located, you are obligated to be a member of the owners’
association. Restrictive covenants governing the use and occupancy of the
Property and a dedicatory instrument governing the establishment, maintenance,
and operation of this residential community have been or will be recorded in the
Real Property Records of the county in which the Property is located. Copies of
the restrictive covenants and dedicatory instrument may be obtained from the
county clerk. You are obligated to pay Initialed for identification by
Buyer            and Seller TREC NO. 20-7

 



--------------------------------------------------------------------------------



 



() [c34943c3494304.gif]

Contract Concerning Page 3 of 8 02-13-06 (Address of Property) assessments to
the owners’ association. The amount of the assessments is subject to change.
Your failure to pay the assessments could result in a lien on and the
foreclosure of the Property. If Buyer is concerned about these matters, the TREC
promulgated Addendum for Property Subject to Mandatory Membership in an Owner’s
Association should be used. (3) STATUTORY TAX DISTRICTS: If the Property is
situated in a utility or other statutorily created district providing water,
sewer, drainage, or flood control facilities and services, Chapter 49, Texas
Water Code, requires Seller to deliver and Buyer to sign the statutory notice
relating to the tax rate, bonded indebtedness, or standby fee of the district
prior to final execution of this contract. (4) TIDE WATERS: If the Property
abuts the tidally influenced waters of the state, §33.135,Texas Natural
Resources Code, requires a notice regarding coastal area property to be included
in the contract. An addendum containing the notice promulgated by TREC or
required by the parties must be used. (5) ANNEXATION: If the Property is located
outside the limits of a municipality, Seller notifies Buyer under §5.011, Texas
Property Code, that the Property may now or later be included in the
extraterritorial jurisdiction of a municipality and may now or later be subject
to annexation by the municipality. Each municipality maintains a map that
depicts its boundaries and extraterritorial jurisdiction. To determine if the
Property is located within a municipality’s extraterritorial jurisdiction or is
likely to be located within a municipality’s extraterritorial jurisdiction,
contact all municipalities located in the general proximity of the Property for
further information. (6) PROPERTY LOCATED IN A CERTIFICATED SERVICE AREA OF A
UTILITY SERVICE PROVIDER: Notice required by §13.257, Water Code: The real
property, described in Paragraph 2, that you are about to purchase may be
located in a certificated water or sewer service area, which is authorized by
law to provide water or sewer service to the properties in the certificated
area. If your property is located in a certificated area there may be special
costs or charges that you will be required to pay before you can receive water
or sewer service. There may be a period required to construct lines or other
facilities necessary to provide water or sewer service to your property. You are
advised to determine if the property is in a certificated area and contact the
utility service provider to determine the cost that you will be required to pay
and the period, if any, that is required to provide water or sewer service to
your property. The undersigned Buyer hereby acknowledges receipt of the
foregoing notice at or before the execution of a binding contract for the
purchase of the real property described in Paragraph 2 or at closing of purchase
of the real property. (7) PUBLIC IMPROVEMENT DISTRICTS: If the Property is in a
public improvement district, §5.014, Property Code, requires Seller to notify
Buyer as follows: As a purchaser of this parcel of real property you are
obligated to pay an assessment to a municipality or county for an improvement
project undertaken by a public improvement district under Chapter 372, Local
Government Code. The assessment may be due annually or in periodic installments.
More information concerning the amount of the assessment and the due dates of
that assessment may be obtained from the municipality or county levying the
assessment. The amount of the assessments is subject to change. Your failure to
pay the assessments could result in a lien on and the foreclosure of your
property. 7. PROPERTY CONDITION: A. ACCESS,INSPECTIONS AND UTILITIES: Seller
shall permit Buyer and Buyer’s agents access to the Property at reasonable
times. Buyer may have the Property inspected by inspectors selected by Buye r
and licensed by TREC or otherwise permitted by law to make inspections. Seller
at Seller’s expense shall turn on existing utilities for inspections. B.
SELLER’S DISCLOSURE NOTICE PURSUANT TO §5.008, TEXAS PROPERTY CODE (Notice):
(Check one box only) (1) Buyer has received the Notice. (2) Buyer has not
received the Notice. Within            days after the effective date of this
contract, Seller shall deliver the Notice to Buyer. If Buyer does not receive
the Notice, Buyer may terminate this contract at any time prior to the closing
and the earnest money will be refunded to Buyer. If Seller delivers the Notice,
Buyer may terminate this contract for any reason within 7 days after Buyer
receives the Notice or prior to the closing, whichever first occurs, and the
earnest money will be refunded to Buyer. (3) The Seller is not required to
furnish the notice under the Texas Property Code. C. SELLER’S DISCLOSURE OF
LEAD-BASED PAINT AND LEAD-BASED PAINT HAZARDS is required by Federal law for a
residential dwelling constructed prior to 1978. D. ACCEPTANCE OF PROPERTY
CONDITION: Buyer accepts the Property in its present condition; provided Seller,
at Seller’s expense, shall complete the following specific repairs and
treatments: E. LENDER REQUIRED REPAIRS AND TREATMENTS: Unless otherwise agreed
in writing, neither party is obligated to pay for lender required repairs, which
includes treatment for wood Initialed for identification by Buyer            and
Seller TREC NO. 20-7

 



--------------------------------------------------------------------------------



 



() [c34943c3494305.gif]

Contract Concerning Page 4 of 8 02-13-06 (Address of Property) destroying
insects. If the parties do not agree to pay for the lender required repairs or
treatments, this contract will terminate and the earnest money will be refunded
to Buyer. If the cost of lender required repairs and treatments exceeds 5% of
the Sales Price, Buyer may terminate this contract and the earnest money will be
refunded to Buyer. F. COMPLETION OF REPAIRS AND TREATMENTS: Unless otherwise
agreed in writing, Seller shall complete all agreed repairs and treatments prior
to the Closing Date. All required permits must be obtained, and repairs and
treatments must be performed by persons who are licensed or otherwise authorized
by law to provide such repairs or treatments. At Buyer’s election, any
transferable warranties received by Seller with respect to the repairs and
treatments will be transferred to Buyer at Buyer’s expense. If Seller fails to
complete any agreed repairs and treatments prior to the Closing Date, Buyer may
do so and receive reimbursement from Seller at closing. The Closing Date will be
extended up to 15 days, if necessary, to complete repairs and treatments. G.
ENVIRONMENTAL MATTERS: Buyer is advised that the presence of wetlands, toxic
substances, including asbestos and wastes or other environmental hazards, or the
presence of a threatened or endangered species or its habitat may affect Buyer’s
intended use of the Property. If Buyer is concerned about these matters, an
addendum promulgated by TREC or required by the parties should be used. H.
RESIDENTIAL SERVICE CONTRACTS: Buyer may purchase a residential service contract
from a residential service company licensed by TREC. If Buyer purchases a
residential service contract, Seller shall reimburse Buyer at closing for the
cost of the residential service contract in an amount not exceeding $ . Buyer
should review any residential service contract for the scope of coverage,
exclusions and limitations. The purchase of a residential service contract is
optional. Similar coverage may be purchased from various companies authorized to
do business in Texas. 8. BROKERS’ FEES: All obligations of the parties for
payment of brokers’ fees are contained in separate written agreements. 9.
CLOSING: A. The closing of the sale will be on or before      , 20 , or within
7 days after objections made under Paragraph 6D have been cured or waived,
whichever date is later (Closing Date). If either party fails to close the sale
by the Closing Date, the non-defaulting party may exercise the remedies
contained in Paragraph 15. B. At closing:(1) Seller shall execute and deliver a
special warranty deed conveying title to the Property to Buyer and showing no
additional exceptions to those permitted in Paragraph 6 and furnish tax
statements or certificates showing no delinquent taxes on the Property.
(2) Buyer shall pay the Sales Price in good funds acceptable to the escrow
agent. (3) Seller and Buyer shall execute and deliver any notices, statements,
certificates, affidavits, releases, loan documents and other documents required
of them by this contract, the Commitment or law necessary for the closing of the
sale and the issuance of the Title Policy. C. Unless expressly prohibited by
written agreement, Seller may continue to show the Property and receive,
negotiate and accept back up offers. D. All covenants, representations and
warranties in this contract survive closing. 10. POSSESSION: Seller shall
deliver to Buyer possession of the Property in its present or required
condition, ordinary wear and tear excepted: upon closing and funding according
to a temporary residential lease form promulgated by TREC or other written lease
required by the parties. Any possession by Buyer prior to closing or by Seller
after closing which is not authorized by a written lease will establish a
tenancy at sufferance relationship between the parties. C onsult your insurance
agent prior to change of ownership and possession because insurance coverage may
be limited or terminated. The absence of a written lease or appropriate
insurance coverage may expose the parties to economic loss. 11. SPECIAL
PROVISIONS: (Insert only factual statements and business details applicable to
the sale. TREC rules prohibit licensees from adding factual statements or
business details for which a contract addendum, lease or other form has been
promulgated by TREC for mandatory use.) Initialed for identification by
Buyer            and Seller TREC NO. 20-7

 



--------------------------------------------------------------------------------



 



() [c34943c3494306.gif]

Contract Concerning Page 5 of 8 02-13-06 (Address of Property) 12. SETTLEMENT
AND OTHER EXPENSES: A. The following expenses must be paid at or prior to
closing: (1) Expenses payable by Seller (Seller’s Expenses): (a) Releases of
existing liens, including prepayment penalties and recording fees; release of
Seller’s loan liability; tax statements or certificates; preparation of deed;
one-half of escrow fee; and other expenses payable by Seller under this
contract. (b) Seller shall also pay an amount not to exceed $ to be applied in
the following order: Buyer’s Expenses which Buyer is prohibited from paying by
FHA, VA, Texas Veterans Housing Assistance Program or other governmental loan
programs, and then to other Buyer’s Expenses as allowed by the lender.
(2) Expenses payable by Buyer (Buyer’s Expenses): (a) Loan origination,
discount, buy-down, and commitment fees (Loan Fees). (b) Appraisal fees; loan
application fees; credit reports; preparation of loan documents; interest on the
notes from date of disbursement to one month prior to dates of first monthly
payments; recording fees; copies of easements and restrictions; mortgagee title
policy with endorsements required by lender; loan-related inspection fees;
photos; amortization schedules; one-half of escrow fee; all prepaid items,
including required premiums for flood and hazard insurance, reserve deposits for
insurance, ad valorem taxes and special governmental assessments; final
compliance inspection; courier fee; repair inspection; underwriting fee; wire
transfer fee; expenses incident to any loan; and other expenses payable by Buyer
under this contract. B. Buyer shall pay Private Mortgage Insurance Premium
(PMI), VA Loan Funding Fee, or FHA Mortgage Insurance Premium (MIP) as required
by the lender. C. If any expense exceeds an amount expressly stated in this
contract for such expense to be paid by a party, that party may terminate this
contract unless the other party agrees to pay such excess. Buyer may not pay
charges and fees expressly prohibited by FHA, VA, Texas Veterans Housing
Assistance Program or other governmental loan program regulations. 13.
PRORATIONS: Taxes for the current year, interest, maintenance fees, assessments,
dues and rents will be prorated through the Closing Date. The tax proration may
be calculated taking into consideration any change in exemptions that will
affect the current year’s taxes. If taxes for the current year vary from the
amount prorated at closing, the parties shall adjust the prorations when tax
statements for the current year are available. If taxes are not paid at or prior
to closing, Buyer shall pay taxes for the current year. 14. CASUALTY LOSS: If
any part of the Property is damaged or destroyed by fire or other casualty after
the effective date of this contract, Seller shall restore the Property to its
previous condition as soon as reasonably possible, but in any event by the
Closing Date. If Seller fails to do so due to factors beyond Seller’s control,
Buyer may (a) terminate this contract and the earnest money will be refunded to
Buyer (b) extend the time for performance up to 15 days and the Closing Date
will be extended as necessary or (c) accept the Property in its damaged
condition with an assignment of insurance proceeds and receive credit from
Seller at closing in the amount of the deductible under the insurance policy.
Seller’s obligations under this paragraph are independent of any other
obligations of Seller under this contract. 15. DEFAULT: If Buyer fails to comply
with this contract, Buyer will be in default, and Seller may (a) enforce
specific performance, seek such other relief as may be provided by law, or both,
or (b) terminate this contract and receive the earnest money as liquidated
damages, thereby releasing both parties from this contract. If, due to factors
beyond Seller’s control, Seller fails within the time allowed to make any
non-casualty repairs or deliver the Commitment, or survey, if required of
Seller, Buyer may (a) extend the time for performance up to 15 days and the
Closing Date will be extended as necessary or (b) terminate this contract as the
sole remedy and receive the earnest money. If Seller fails to comply with this
contract for any other reason, Seller will be in default and Buyer may
(a) enforce specific performance, seek such other relief as may be provided by
law, or both, or (b) terminate this contract and receive the earnest money,
thereby releasing both parties from this contract. 16. MEDIATION: It is the
policy of the State of Texas to encourage resolution of disputes through
alternative dispute resolution procedures such as mediation. Any dispute between
Seller and Buyer related to this contract which is not resolved through informal
discussion will will not be submitted to a mutually acceptable mediation service
or provider. The parties to the mediation shall bear the mediation costs
equally. This paragraph does not preclude a party from seeking equitable relief
from a court of competent jurisdiction. 17. ATTORNEY’S FEES: The prevailing
party in any legal proceeding related to this contract is entitled to recover
reasonable attorney’s fees and all costs of such proceeding incurred by the
prevailing party. Initialed for identification by Buyer            and Seller
TREC NO. 20-7

 



--------------------------------------------------------------------------------



 



() [c34943c3494307.gif]

Contract Concerning Page 6 of 8 02-13-06 (Address of Property) 18. ESCROW: A.
ESCROW: The escrow agent is not (i) a party to this contract and does not have
liability for the performance or nonperformance of any party to this contract,
(ii) liable for interest on the earnest money and (iii) liable for the loss of
any earnest money caused by the failure of any financial institution in which
the earnest money has been deposited unless the financial institution is acting
as escrow agent. B. EXPENSES: At closing, the earnest money must be applied
first to any cash down payment, then to Buyer’s Expenses and any excess refunded
to Buyer. If no closing occurs, escrow agent may require payment of unpaid
expenses incurred on behalf of the parties and a written release of liability of
escrow agent from all parties. C. DEMAND: Upon termination of this contract,
either party or the escrow agent may send a release of earnest money to each
party and the parties shall execute counterparts of the release and deliver same
to the escrow agent. If either party fails to execute the release, either party
may make a written demand to the escrow agent for the earnest money. If only one
party makes written demand for the earnest money, escrow agent shall promptly
provide a copy of the demand to the other party. If escrow agent does not
receive written objection to the demand from the other party within 15 days,
escrow agent may disburse the earnest money to the party making demand reduced
by the amount of unpaid expenses incurred on behalf of the party receiving the
earnest money and escrow agent may pay the same to the creditors. If escrow
agent complies with the provisions of this paragraph, each party hereby releases
escrow agent from all adverse claims related to the disbursal of the earnest
money. D. DAMAGES: Any party who wrongfully fails or refuses to sign a release
acceptable to the escrow agent within 7 days of receipt of the request will be
liable to the other party for liquidated damages of three times the amount of
the earnest money. E. NOTICES: Escrow agent’s notices will be effective when
sent in compliance with Paragraph 21. Notice of objection to the demand will be
deemed effective upon receipt by escrow agent. 19. REPRESENTATIONS: Seller
represents that as of the Closing Date (a) there will be no liens, assessments,
or security interests against the Property which will not be satisfied out of
the sales proceeds unless securing payment of any loans assumed by Buyer and
(b) assumed loans will not be in default. If any representation of Seller in
this contract is untrue on the Closing Date, Seller will be in default. 20.
FEDERAL TAX REQUIREMENTS: If Seller is a “foreign person,” as defined by
applicable law, or if Seller fails to deliver an affidavit to Buyer that Seller
is not a “foreign person,” then Buyer shall withhold from the sales proceeds an
amount sufficient to comply with applicable tax law and deliver the same to the
Internal Revenue Service together with appropriate tax forms. Internal Revenue
Service regulations require filing written reports if currency in excess of
specified amounts is received in the transaction. 21. NOTICES: All notices from
one party to the other must be in writing and are effective when mailed to,
hand-delivered at, or transmitted by facsimile or electronic transmission as
follows: To Buyer To Seller at: at: Telephone: ( ) Telephone: ( ) Facsimile: ( )
Facsimile: ( ) E-mail: E-mail: Initialed for identification by
Buyer            and Seller TREC NO. 20-7

 



--------------------------------------------------------------------------------



 



() [c34943c3494308.gif]

Contract Concerning Page 7 of 8 02-13-06 (Address of Property) 22. AGREEMENT OF
PARTIES: This contract contains the entire agreement of the parties and cannot
be changed except by their written agreement. Addenda which are a part of this
contract are (Check all applicable boxes): Third Party Financing Condition
Addendum for Property Subject to Mandatory Addendum Membership in an Owners’
Association Seller Financing Addendum Environmental Assessment, Threatened or
Endangered Species and Wetlands Addendum Loan Assumption Addendum Addendum for
“Back-Up” Contract Buyer’s Temporary Residential Lease            Addendum for
Coastal Area Property Seller’s Temporary Residential Lease            Addendum
for Property Located Seaward of the Gulf Intracoastal Waterway Addendum for Sale
of Other Property            Addendum for Release of Liability on by Buyer
Assumption of FHA, VA, or Conventional Loan Restoration of Seller’s Entitlement
for VA Guaranteed Loan Addendum for Seller’s Disclosure of            Other
(list): Warranty Book Information on Lead-based Paint and Lead-based Paint
Hazards as Required by Federal Law 23.TERMINATION OPTION: For nominal
consideration, the receipt of which is hereby acknowledged by Seller, and
Buyer’s agreement to pay Seller $ (Option Fee) within 2 days after the effective
date of this contract, Seller grants Buyer the unrestricted right to terminate
this contract by giving notice of termination to Seller within            days
after the effective date of this contract. If no dollar amount is stated as the
Option Fee or if Buyer fails to pay the Option Fee within the time prescribed,
this paragraph will not be a part of this contract and Buyer shall not have the
unrestricted right to terminate this contract. If Buyer gives notice of
termination within the time prescribed, the Option Fee will not be refunded;
however, any earnest money will be refunded to Buyer. The Option Fee will will
not be credited to the Sales Price at closing. Time is of the essence for this
paragraph and strict compliance with the time for performance is required.
24.CONSULT AN ATTORNEY: Real estate licensees cannot give legal advice. READ
THIS CONTRACT CAREFULLY. If you do not understand the effect of this contract,
consult an attorney BEFORE signing. Buyer’s Seller’s Attorney is: Attorney is:
Telephone: ( ) Telephone: ( ) Facsimile: ( ) Facsimile: ( ) E-mail: E-mail:
EXECUTED the            day of      , 20 (EFFECTIVE DATE). (BROKER: FILL IN THE
DATE OF FINAL ACCEPTANCE.) Buyer            Seller Buyer            Seller The
form of this contract has been approved by the Texas Real Estate Commission.
TREC forms are intended for use only by trained real estate licensees. No
representation is made as to the legal validity or adequacy of any provision in
any specific transactions. It is not intended for complex transactions. Texas
Real Estate Commission, P.O. Box 12188, Austin, TX 78711-2188, 1-800-250-8732 or
(512) 459-6544 (http://www.trec.state.tx.us) TREC NO. 20-7. This form replaces
TREC NO. 20-6. Initialed for identification by Buyer and Seller TREC NO. 20-7

 



--------------------------------------------------------------------------------



 



() [c34943c3494309.gif]

Contract Concerning Page 8 of 8 02-13-06 (Address of Property) BROKER
INFORMATION AND RATIFICATION OF FEE Listing Broker has agreed to pay Other
Broker of the total sales price when Listing Broker’s fee is received. Escrow
Agent is authorized and directed to pay Other Broker from Listing Broker’s fee
at closing. Other Broker            License No. Listing Broker License No.
represents            Buyer only as Buyer’s agent represents            Seller
and Buyer as an intermediary            Seller as Listing Broker’s subagent
Seller only as Seller’s agent Associate            Telephone Listing Associate
Telephone Broker’s Address Listing Associate’s Office
Address            Facsimile City            State Zip City            State Zip
Facsimile Email Address Email Address            Selling
Associate            Telephone Selling Associate’s Office
Address            Facsimile City            State            Zip Email Address
OPTION FEE RECEIPT Receipt of $(Option Fee) in the form of            is
acknowledged. Seller or Listing Broker            Date CONTRACT AND EARNEST
MONEY RECEIPT Receipt of Contract and $ Earnest Money in the form of is
acknowledged. Escrow Agent: Date: By: Email Address Telephone ( ) Address
Facsimile: ( ) City            State Zip Initialed for identification by Buyer
and Seller TREC NO. 20-7

 



--------------------------------------------------------------------------------



 



() [c34943c3494310.gif]

02-13-06 PROMULGATED BY THE TEXAS REAL ESTATE COMMISSION (TREC) EQUAL HOUSING
OPPORTUNITY THIRD PARTY FINANCING CONDITION ADDENDUM TO CONTRACT CONCERNING THE
PROPERTY AT (Street Address and City) Buyer shall apply promptly for all
financing described below and make every reasonable effort to obtain approval
for the financing (Financing Approval). Buyer shall furnish all information and
documents required by lender for Financing Approval. Financing Approval will be
deemed to have been obtained when (1) the terms of the loan(s) described below
are available and (2) lender determines that Buyer has satisfied all of lender’s
financial requirements (those items relating to Buyer’s assets, income and
credit history). If Buyer cannot obtain Financing Approval, Buyer may give
written notice to Seller within ___days after the effective date of this
contract and this contract will terminate and the earnest money will be refunded
to Buyer. If Buyer does not give such notice within the time required, this
contract will no longer be subject to Financing Approval. Time is of the essence
for this paragraph and strict compliance with the time for performance is
required. NOTE: Financing Approval does not include approval of lender’s
underwriting requirements for the Property, as specified in Paragraph 4.A.(1) of
the contract. Each note must be secured by vendor’s and deed of trust liens.
CHECK APPLICABLE BOXES: A. CONVENTIONAL FINANCING: (1) A first mortgage loan in
the principal amount of $ (excluding any financed PMI premium), due in full
in            year(s), with interest not to exceed      % per annum for the
first            year(s) of the loan with Loan Fees (loan origination, discount,
buy-down, and commitment fees) not to exceed % of the loan. (2) A second
mortgage loan in the principal amount of $ (excluding any financed PMI premium),
due in full in            year(s), with interest not to exceed      % per annum
for the first            year(s) of the loan with Loan Fees (loan origination,
discount, buy-down, and commitment fees) not to exceed % of the loan. B. TEXAS
VETERANS HOUSING ASSISTANCE PROGRAM LOAN: A Texas Veterans Housing Assistance
Program Loan of $        for a period of at least            years at the
interest rate established by the Texas Veterans Land Board. C. FHA INSURED
FINANCING: A Section FHA insured loan of not less than $ (excluding any financed
MIP), amortizable monthly for not less than years, with interest not to exceed %
per annum for the first            year(s) of the loan with Loan Fees (loan
origination, discount, buy-down, and commitment fees) not to exceed      % of
the loan. As required by HUD-FHA, if FHA valuation is unknown, “It is expressly
agreed that, notwithstanding any other provision of this contract, the purchaser
(Buyer) shall not be obligated to complete the purchase of the Property
described herein or to incur any penalty by forfeiture of earnest money deposits
or otherwise unless the purchaser (Buyer) has been given in accordance with
HUD/FHA or VA requirements a written statement issued by the Federal Housing
Commissioner, Department of Veterans Affairs, or a Direct Endorsement Lender
setting forth the appraised value of the Property of not less than $ . The
purchaser (Buyer) shall have the privilege and option of proceeding with
consummation of the contract without regard to the amount of the Initialed for
identificat ion by Buyer and Seller TREC NO. 40-2 (TAR-1901) 2-13-06 Page 1 of 2

 



--------------------------------------------------------------------------------



 



() [c34943c3494311.gif]

Third Party Financing Condition Addendum Concerning Page 2 of 2 02-13-06
(Address of Property) appraised valuation. The appraised valuation is arrived at
to determine the maximum mortgage the Department of Housing and Urban
Development will insure. HUD does not warrant the value or the condition of the
Property. The purchaser (Buyer) should satisfy himself/herself that the price
and the condition of the Property are acceptable.” NOTE: HUD 92564-CN “For Your
Protection: Get a Home Inspection” must be signed and dated by Buyer and
attached to this Addendum. D. VA GUARANTEED FINANCING: A VA guaranteed loan of
not less than $

(excluding any financed Funding Fee), amortizable monthly for not less
than            years, with interest not to exceed      % per annum for the
first            year(s) of the loan with Loan Fees (loan origination, discount,
buy-down, and commitment fees) not to exceed % of the loan. VA NOTICE TO BUYER:
“It is expressly agreed that, notwithstanding any other provisions of this
contract, the Buyer shall not incur any penalty by forfeiture of earnest money
or otherwise or be obligated to complete the purchase of the Property described
herein, if the contract purchase price or cost exceeds the reasonable value of
the Property established by the Department of Veterans Affairs. The Buyer shall,
however, have the privilege and option of proceeding with the consummation of
this contract without regard to the amount of the reasonable value established
by the Department of Veterans Affairs.” If Buyer elects to complete the purchase
at an amount in excess of the reasonable value established by VA, Buyer shall
pay such excess amount in cash from a source which Buyer agrees to disclose to
the VA and which Buyer represents will not be from borrowed funds except as
approved by VA. If VA reasonable value of the Property is less than the Sales
Price, Seller may reduce the Sales Price to an amount equal to the VA reasonable
value and the sale will be closed at the lower Sales Price with proportionate
adjustments to the down payment and the loan amount. Buyer hereby authorizes any
lender to furnish to the Seller or Buyer or their representatives information
relating only to the status of Financing Approval of Buyer.
Buyer            Seller Buyer            Seller This form has been approved by
the Texas Real Estate Commission for use with similarly approved or promulgated
contract forms. Such approval relates to this form only. TREC forms are intended
for use only by trained real estate licensees. No representation is made as to
the legal validity or adequacy of any provision in any specific transactions. It
is not intended for complex transactions. Texas Real Estate Commission, P.O. Box
12188, Austin, TX 78711-2188, 1-800-250-8732 or (512) 459-6544
(http://www.trec.state.tx.us) TREC No. 40-2. This form replaces TREC No. 40-1.
TREC NO. 40-2 (TAR-1901) 2-13-06 Page 2 of 2

 



--------------------------------------------------------------------------------



 



() [c34943c3494312.gif]

PROMULGATED BY THE TEXAS REAL ESTATE COMMISSION (TREC) 02-13-06 EQUAL HOUSING
ADDENDUM FOR PROPERTY SUBJECT TO OPPORTUNITY MANDATORY MEMBERSHIP IN AN OWNERS’
ASSOCIATION (NOT FOR USE WITH CONDOMINIUMS) ADDENDUM TO CONTRACT CONCERNING THE
PROPERTY AT (Street Address and City) (Name of Owners’ Association) A.
SUBDIVISON INFORMATION: “Subdivision Information” means: (i) the restrictions
applying to the subdivision, (ii) the bylaws and rules of the Owners’
Association, and (iii) a resale certificate, all of which were provided by the
Owners’ Association in compliance with Section 207.003 of the Texas Property
Code. (Check only one box): 1. Within days after the effective date of the
contract, Seller shall at Seller’s expense deliver the Subdivision Information
to Buyer. If Buyer does not receive the Subdivision Information, Buyer may
terminate the contract at any time prior to closing and the earnest money will
be refunded to Buyer. If Seller delivers the Subdivision Information, Buyer may
terminate the contract for any reason within 7 days after Buyer receives the
Subdivision Information or prior to closing, whichever first occurs, and the
earnest money will be refunded to Buyer. 2. Buyer has received and approved the
Subdivision Information before signing the contract. 3. Buyer does not require
delivery of the Subdivision Information. If Seller becomes aware of any material
changes in the Subdivision Information, Seller shall immediately give notice to
Buyer. Buyer may terminate the contract prior to closing by giving written
notice to Seller if: (i) any of the Subdivision Information provided was not
true; or (ii) any material adverse change in the Subdivision Information occurs
prior to closing, and the earnest money will be refunded to Buyer. B. FEES:
Buyer shall pay any Owners’ Association fees resulting from the transfer of the
Property not to exceed $ and Seller shall pay any excess. NOTICE TO BUYER
REGARDING REPAIRS BY THE OWNERS’ ASSOCIATION: The Owners’ Association may have
the sole responsibility to make certain repairs to the Property. If you are
concerned about the condition of any part of the Property which the Owners’
Association is required to repair, you should not sign the contract unless you
are satisfied that the Owners’ Association will make the desired repairs.
Buyer            Seller Buyer            Seller The form of this addendum has
been approved by the Texas Real Estate Commission for use only with similarly
approved or promulgated forms of contracts. Such approval relates to this
contract form only. TREC forms are intended for use only by trained real estate
licensees. No representation is made as to the legal validity or adequacy of any
provision in any specific transactions. It is not intended for complex
transactions. Texas Real Estate Commission, P.O. Box 12188, Austin, TX
78711-2188, 1-800-250-8732 or (512) 459-6544 (http://www.trec.state.tx.us) TREC
No. 36-4. This form replaces TREC No. 36-3. TREC NO. 36-4

 



--------------------------------------------------------------------------------



 



Modification of Builder Warranty (Model Home)
ADDENDUM TO PURCHASE AGREEMENT

     
Date of Purchase Agreement:
   
 
   

     
“Buyer(s)”:
   
 
   

     
“Company”:
   

     
“Builder”:
   
 
   

     
Community:
   
 
   

             
Lot:
      Block/Section/Phase:    
 
           

     
Address:
   
 
   

     
Completion Date of Home (certificate of occupancy):
   
 
   

     
Estimated Closing Date (see paragraphs 2 and 3, below):
   
 
   

     This addendum (“Addendum”), when duly executed by the Company and Buyer,
will constitute a part of the above-referenced purchase agreement (the “Purchase
Agreement”) between the above-referenced Buyer(s) and the Company covering the
property referenced above (the “Property”). If any portion of this Addendum
conflicts with any portion of the Agreement, the provisions of this Addendum
shall prevail.
1. PROPERTY DESCRIPTION. The description of the Property is as set forth above.
The residence on the Property (the “Home”) is not being constructed specifically
for Buyer nor to the precise specifications or design of any model home
displayed by Builder. This Agreement is an agreement to purchase a completed
residence. Neither the Company nor Builder is acting as Buyer’s contractor.
2. CLOSING. Unless this Agreement is earlier terminated as provided herein, the
Company, either directly or through Builder, shall give Buyer written notice of
the date (the “Availability Date”) on which Builder expects to complete its use
of and make available the Home for occupancy by Buyer. Within twenty
(20) calendar days prior to the Availability Date, (a) Buyer shall deposit or
cause to be deposited with the escrow holder or closing agent the balance of the
Purchase Price and all closing costs and fees, including contract coordination
fees, to be paid by Buyer and all documents necessary to close, (b) the Company,
shall likewise deliver to the escrow holder or closing agent all funds and
documents necessary to close, including a fully executed and notarized deed for
the conveyance of title to the Property to Buyer. Unless this Agreement is
earlier terminated as provided herein, the closing for Buyer’s acquisition of
the Property (“Closing”) shall occur within three (3) business days after the
Availability Date, as such date may be modified by Builder from time to time as
provided below. If, after notice

 



--------------------------------------------------------------------------------



 



and tender of its required performance by the Company, Buyer is not ready to
close within the time set forth herein, Buyer shall be in material default of
its obligations under this Agreement.
THE ACTUAL CLOSING DATE MAY VARY FROM THE ESTIMATED CLOSING DATE SET FORTH ABOVE
AND ANY OTHER ESTIMATED CLOSING DATES PROVIDED BY THE COMPANY OR BUILDER TO
BUYER, INCLUDING ANY “AVAILABILITY DATE” IN ANY COMMUNICATION FROM THE COMPANY
OR BUILDER TO BUYER. BUYER HEREBY ACCEPTS THE UNCERTAINTY OF THE DATE ESTIMATED
FOR THE CLOSING.
3. BUYER’S RIGHT OF CANCELLATION. As set forth in Paragraph 2, Buyer
acknowledges that any estimated closing date is approximate and subject to the
rate of sales and construction at the community, which rates are extremely
difficult to estimate in advance. However, if the Company or Builder has not
given notice to Buyer of an Availability Date not later than
                     months after the Estimated Closing Date set forth above
(“Outside Closing Date”), then Buyer shall have the option, which option Buyer
may exercise at any time after the Outside Closing Date and prior to the
closing, of delivering written notice to Builder and the Company of Buyer’s
election to terminate the Agreement and cancel the purchase of the Property, in
which event Buyer’s deposits shall be returned to Buyer, within fifteen
(15) calendar days after Builder’s receipt of Buyer’s written notice of such
termination and cancellation and neither the Company nor Builder shall have any
further obligation to Buyer with respect to the Property or under this
Agreement.
4. PRIOR USE AS MODEL HOME.
     4.1 Buyer acknowledges that the Home has been and will continue to be used
as a model home and/or sales office by Builder since the date it was completed
as described above. As a result, Buyer accepts that certain items in the Home
(including, but not limited to, wall coverings, floor coverings, window
treatments, heating system, air conditioning system, landscaping irrigation
system and similar items) have suffered and will continue to suffer wear and
tear in excess of the wear and tear typically associated with the initial
delivery of a new production home.
     4.2 Buyer, with full knowledge of the above, agrees that all items not
included in the Limited Warranty (defined below), including any personal
property included in the Property, as currently installed, shall be accepted by
Buyer in their “AS-IS” condition at the closing, subject to the other provisions
of the Agreement.
     4.3 If not completed prior to the complete execution of this Agreement, a
concrete driveway will be completed by or for Buyer, at no cost to Buyer, in the
location between the garage and the street prior to the closing.
     4.4 If the Home contains a sales office located in the garage, local
building codes typically require that the overhead garage door(s) be installed
prior to occupancy by Buyer. If local building codes permit, any carpeting and
permanent storage room will remain in the garage for the Buyer; however, Builder
has advised the Company that it is

 



--------------------------------------------------------------------------------



 



Builder’s experience that garage storage areas are typically required to be
altered or eliminated. This will be determined by Builder in conjunction with
the applicable jurisdiction. Buyer also acknowledges that certain hardscape
items must be removed in conjunction with the conversion of the model home/sales
office to a residence. By way of example only, trellises built over the sales
office entrance must be removed prior to the installation of the overhead garage
door and the trap fence and trap walk will be removed and replaced with plant
material.
Builder has advised the Company that other hardscape material may be required to
be removed depending on the requirements of the applicable jurisdiction. The
Company shall not be obligated to cause Builder to, and Builder does not,
guaranty in any way any special pools, spas, fountains (and related equipment),
built-in walls, patios, barbecues and other landscape plan items which do remain
with the Home at closing. These items will be sold in their “AS-IS” condition
and may not have all equipment with respect to their full operation. By way of
example only, spas may not have heaters or other equipment normally associated
with a working spa. Neither the Company nor Builder have any responsibility to
provide such additional equipment to Buyer. Only the equipment in such items as
of the date of this Agreement shall be included.
     4.5 The Company has contracted with Builder to remove from the Property all
signs, flag poles, model complex enclosure fences, boxed plantings, front yard
light fixtures and other items identifying the model home site and other matters
in connection with the sale of homes in the community in which the Property is
located; and to fill the holes created by the removal of such items from the
ground or patio at Builder’s expense.
5. WARRANTY. Buyer acknowledges that the home constructed on the Property (the
“Home”) is covered by the KB HOME Limited Warranty Agreement (a form of which
has been provided to Buyer) issued by Builder, as such limited warranty is
amended and supplemented by this paragraph (the “Limited Warranty”). The
“Limited Warranty Commencement Date” as set forth in the Limited Warranty shall
be the closing date for Buyer’s purchase of the Property.
     5.1 Buyer acknowledges that s/he is satisfied, independent of any
representations by the Company, Builder or any broker, that the Home is
presently (i) free from any defect resulting in or causing tangible damage to
the roof, walls or foundation which materially diminishes the structural
integrity and the load-bearing performance of the Home, and (ii) that the Major
Components of the Home (as defined in the Limited Warranty) are “free from
defects and workmanship” as referenced by the Limited Warranty. Accordingly,
Buyer agrees that Builder’s responsibility under the Limited Warranty shall be
limited to covered damage or malfunctions caused by conditions which arise after
the date in which title to the Home is transferred from the Company to Buyer.
     5.2 Buyer further acknowledges that the term “Major Components” of the
Home, as used in the Limited Warranty, shall refer only to the plumbing,
electrical, heating and cooling systems of the Home, including wiring, pipes,
vents and ducts (except for the furnace, air conditioning condenser and water
heater, which are “Appliances”). As a result of this Addendum, the additional
items listed as Major

 



--------------------------------------------------------------------------------



 



Components under Section B(2) of the Limited Warranty shall not be deemed Major
Components for the purposes of the Limited Warranty. Instead, the cabinets,
doors, driveways, exterior painting, fireplace, floor coverings, roof
installation, shelves, tract boundary walls and windows shall be treated as
“Appliances” for the purposes of the Limited Warranty and shall be warranted to
be free from defects in materials and workmanship for a period of one year
beginning with the Limited Warranty Commencement Date.
     5.3 Buyer further acknowledges that the Limited Warranty (as hereby
amended) is intended to apply to defects in the systems and components in the
Home and not to the aging and wear and tear of such components and systems.
Buyer understands that (i) construction of the Home was completed on or prior to
the Limited Warranty Commencement Date, (ii) the Home has been used for model
Home and/or sales office purposes continually since that time, and (iii) the
covered components and systems have deteriorated since the construction date and
are not in new condition. Accordingly, in interpreting the Limited Warranty for
the purposes of coverage, the term “defect” shall not be construed to include
damage or deterioration caused by age and/or wear or tear.
Except as changed by this paragraph, the Limited Warranty shall remain in full
force and effect as drafted.
THE LIMITED WARRANTY IS THE ONLY WARRANTY GIVEN CONNECTION WITH THE PURCHASE OF
THE PROPERTY. TO THE FULLEST EXTENT PERMITTED BY LAW, ALL OTHER WARRANTIES,
EXPRESSED OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, HABITABILITY,
USE, WORKMANSHIP AND FITNESS FOR A PARTICULAR PURPOSE, ARE DISCLAIMED EXCLUDED
AND WAIVED.
6. FINAL VERIFICATION OF CONDITION. Buyer acknowledges that certain landscape
and/or hardscape items may be required to be altered by or for Builder prior to
the closing in order to complete the renovation of the Home in compliance with
local building codes pursuant to Paragraph 4. The exterior landscaping of the
Home will be maintained by or for the Company until the closing date; however,
no new plant material will be added by the Company or Builder nor will any dead
or damaged plant material be replaced by the Company or Builder after the
closing date.
7. FIXTURES AND PERSONAL PROPERTY. No personal property is included in the sale
except for personal property which is specifically identified on a supplement or
addendum to this contract signed by Buyer and the Company. Personal property
includes, without limitation, the following types of property, if and to the
extent that they are located on the Property: music systems, security systems,
interior and exterior potted plants, pictures, artwork, linens, non built-in
appliances (including, without limitation, televisions, refrigerators, and
clothes washers and dryers), interior and exterior furniture (including, without
limitation, patio furniture, office furniture and equipment or office fixtures,
cabinetry, shelving and lighting not attached to the walls or ceiling) and any
other item labeled or otherwise identified as a “Decorator Item” in the Property
which is not a fixture. All items of personal property which are not
specifically included in the

 



--------------------------------------------------------------------------------



 



sale, as agreed by Buyer and the Company, in writing, shall be removed by or for
the Company prior to the closing, without cost to Buyer but also without
reimbursement to Buyer. If any personal property which is not specifically
identified, in writing, as being included in the Property (and, therefore, is
not included in Buyer’s purchase of the Property) remains on the Property at the
closing, Buyer shall be entitled to keep such personal property but such
personal property is conveyed as part of the Property, but without warranty or
representation as to fitness for any purpose. Personal property, if any,
included in the sale and any other personal property remaining on the Property
at the closing are being transferred in their “AS IS” “WHERE IS” condition and
are not warranted in any way.
8. MEDIATION AND ARBITRATION. In the event of any dispute related to the
Property or this Agreement, the parties shall first mediate their dispute with a
third party mediator to be selected by the parties. The costs of mediation will
be shared equally between the parties. In the event the dispute is not settled
at mediation, then this Agreement shall be subject to arbitration under the
Federal Arbitration Act. Subject to the provisions set forth below, all claims,
demands, disputes, controversies and differences that may arise between the
parties to this Agreement (including the officers, agents and employees of each
party) of whatever nature or kind, including, without limitation, disputes: 1)
as to events, representations or omissions, which predate this Agreement; 2)
arising out of this Agreement; and/or 3) relative to the construction
contemplated by this Agreement with respect to events occurring prior to the
Closing, shall each be submitted to binding arbitration and such arbitration
shall be governed by the provisions of the Federal Arbitration Act 9, U.S.C.
Section 1 et seq. Either party may, within one (1) year after an arbitration
award, apply to the U.S. District Court having jurisdiction over the county in
which the Property is located to confirm the award. The forwarding of a written
demand for arbitration shall toll the running of any applicable statute of
limitations for the matter to be arbitrated. This Agreement to arbitrate shall
survive Closing, and shall survive cancellation of this Agreement. Arbitration
shall be conducted through the American Arbitration Association offices nearest
to where the Property is located. The costs of arbitration will be shared
equally between the parties.
The provisions of this Section 8 shall not apply to any repairs or warranty
claims with respect to the Home arising after construction is completed and the
Closing has occurred hereunder and shall expressly NOT control over the dispute
resolution provisions in the Warranty for such repairs or warranty claims.
Notwithstanding anything to the contrary in this Agreement or any other
agreement entered into by Buyer or the Company or any other documentation with
respect to the Property, including, without limitation, any of the Covenants,
any such repairs or warranty claims shall be governed by the warranty coverage
disputes provisions of the Warranty and applicable State and Federal law.
WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION (OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.

 



--------------------------------------------------------------------------------



 



                                         
INITIALS:
          INITIALS:           INITIALS:           INITIALS:    
 
                                       
 
  (Buyer)           (Buyer)           (the Company’s Agent)           (the
Company)

9. ENTRY UPON PROPERTY PRIOR TO DELIVERY OF POSSESSION. Except as set forth in
this Paragraph, Buyer shall not be permitted to enter, occupy or take possession
of the Property, or make any alterations of or additions to the Property, prior
to delivery of possession. Buyer may arrange to visit the Property prior to the
closing, subject to the Company prior written approval, and provided that the
Company shall have the right to designate an authorized representative to
accompany Buyer on such visit. Buyer acknowledges that the Property is situated
within a construction site and the safety and welfare of persons entering the
construction site cannot be assured. BUYER HEREBY ASSUMES ALL LIABILITY AND
RESPONSIBILITY FOR ALL INJURIES AND DAMAGES WHICH ARISE OUT OF OR RESULT FROM
BUYER’S BREACH OF THE PROVISIONS OF THIS PARAGRAPH.
10. NO FURTHER MODIFICATIONS. Except as specifically amended herein, the
Purchase Agreement remains unmodified and in full force and effect.
THIRD PARTY BENEFICIARY. As against Buyer, Builder shall be a third party
beneficiary of the rights in favor of the Company and Builder hereunder. Nothing
provided for in this agreement shall create any additional obligation between
the Company and Builder.

                  APPROVED AND AGREED TO:       “The Company”
 
               
Buyer
               
 
               
 
               
 
          By    
 
                             
Buyer
               
 
          Its:    
 
               
 
               
 
          Date:    
 
                             
Buyer
               
 
               
 
               
Date:
               
 
               

 



--------------------------------------------------------------------------------



 



Sales Contract Addendum for the Benefit of
                                         (“Company”)
     This Sales Contract Addendum (the “Addendum”) is attached to that certain
sales contract (the “Contract”) dated                     by and between the
Company, as Seller, and                      as Buyer, as to the property more
particularly described therein and is executed for the benefit of the Company.
                     (“Builder”), a company totally unrelated to the Company.
Builder is in possession of the property under a lease agreement with the
Company. Although the Company holds record title to the property, under the
lease agreement, Builder is the authorized agent of Seller to solicit offers for
the property. The Company will convey title pursuant to a special warranty deed
in accordance with the sale contract, but the remaining terms of the sale
contract are the obligations of Builder. Other than the limited warranty as to
title under the deed to be given under the contract, NO WARRANTY OF ANY TYPE OR
KIND SHALL BE PROVIDED BY THE COMPANY AND ALL WARRANTIES AS TO THE CONDITION OF
THE PROPERTY OR OTHERWISE, EXPRESSED OR IMPLIED, ARE HEREBY DISCLAIMED. Buyers
hereby release and hold harmless the Company, and all its affiliates, from and
against any and all actions, suits, claims, damages, costs, expenses and any
other liability including attorneys’fees on account of, or in any manner growing
out or as a result of the presence of defects in material or workmanship in or
on any part of the property, irrespective of when or how it is identified. Buyer
acknowledges that any and all warranties, remedies, or indemnification
obligations, whether pursuant to the Contract or applicable law, if any, are the
obligation of Builder, and not the Company. This addendum shall survive the
closing of this transaction and recording of the deed. Builder will provide its
limited warranty at or prior to closing in accordance with the Contract.
     This Addendum modifies the Contract and all addendums or supplements
thereto and shall supersede all other terms and conditions of the Contract and
all addendums and supplements to the Contract. In the event of any ambiguity or
inconsistency between the terms of this Addendum and the terms of the Contract,
the terms of this Addendum shall control.
     Buyer is also advised that any claims brought by Buyer against either the
Company or Builder in connection with the sales contract to which this Addendum
is attached shall be subject to the arbitration provisions contained in the
original deed from Builder to the Company.
     Caution: Except as to title, this fully releases and limits your rights
against the Company. You should not execute this addendum unless you fully
understand it and if you do not            understand it you should seek further
advice possibly including the advice of a lawyer.
     Dated this       day of                     , 200      .
     BUYERS:
 
                                             
 
                                             

 



--------------------------------------------------------------------------------



 



Return to:
Name:
Address:
This Instrument Prepared by:
as a necessary incident to the fulfillment of conditions
contained in a title insurance commitment issued by it.
Property Appraisers Parcel I.D. (Folio) Number(s):
Grantee(s) S.S.#(s):
File No.:
SPECIAL WARRANTY DEED
(CORPORATE)
This Special Warranty Deed Made the                     by                    ,
a Delaware limited liability company, as successor by statutory conversion to
                     a corporation existing under the laws of Delaware, and
having its place of business at                     ,                     ,
                                         hereinafter called the grantor,
to                      whose post office address is:                     
                     hereinafter called the grantee,
WITNESSETH: That grantor, for and in consideration of the sum of $     dollars
and other valuable considerations, receipt whereof is hereby acknowledged, by
these presents does grant, bargain, sell, alien, remise, release, convey and
confirm unto grantee, all that certain land situate in                     .
TOGETHER with all the tenements, hereditaments and appurtenances thereto
belonging or in anywise appertaining.
To Have and to Hold, the same in fee simple forever.
GRANTOR’S WILL WARRANT and forever defend the right and title to the
above-described real property unto the Grantees against the claims of all
person, claiming by, through or under Grantor’s, but not otherwise.

 



--------------------------------------------------------------------------------



 



(Wherever used herein the terms “grantor” and “grantee” included all the parties
to this instrument, and the heirs, legal representatives and assigns of
individuals, and the successors and assigns of corporation.)
IN WITNESS WHEREOF, the grantor has caused these presents to be executed in its
name, and its corporate seal to be hereunto affixed, by its proper officers
thereunto duly authorized, the day and year first above written.
Signed, sealed and delivered in our presence:
                         , a Delaware limited liability company, as successor by
statutory conversion to                      a                     

                  Witness Signature:            
 
                             
Printed Name:
               
 
               
 
          By:    
 
               
 
               
Witness Signature:
               
 
                             
Printed Name:
               
 
               
 
               

STATE OF
COUNTY OF
The foregoing instrument was acknowledged before me this       day of
                    , 20      by                      as                      of
     , a Delaware limited liability company, as successor by statutory
conversion to      , a Virginia corporation, on behalf of the corporation.
He/she is personally known to me or who has produced driver license(s) as
identification.

                 
My Commission Expires:
               
 
               
 
          Printed Name:    
 
          Notary Public    
 
          Serial Number    

 